Exhibit 10.8B

SECOND AMENDMENT TO OFFICE LEASE

(Hayden Ferry Lakeside Phase II)

THIS SECOND AMENDMENT TO OFFICE LEASE (the “Second Amendment”), dated for
reference purposes as of May 15, 2013, is entered into by and between PKY FUND
II PHOENIX II, LLC, a Delaware limited liability company (“Lessor”), and
LIFELOCK, INC., a Delaware corporation (“Lessee”).

R E C I T A L S

WHEREAS, Lessor, as successor-in-interest to Hayden Ferry Lakeside, LLC, and
Lessee are parties to that certain Office Lease dated May 18, 2007 (the
“Original Lease”) and that certain First Amendment to Office Lease dated
March 7, 2008 (the “First Amendment”, which together with the Original Lease
shall be hereinafter referred to collectively as the “Lease”), whereby Lessor
leased to Lessee, and Lessee leased from Lessor, approximately 51,204 square
feet of Rentable Area designated as Suite 300, consisting of the entire third
floor, and Suite 400, consisting of the entire fourth floor (collectively, the
“Original Premises”) of that certain office building more commonly known as
Hayden Ferry Lakeside—Phase II, 60 East Rio Salado Parkway, Tempe, Arizona 85281
(the “Ferry II Building”);

WHEREAS, the Lease is scheduled to expire on January 31, 2014;

WHEREAS, adjacent to the Ferry II Building is the building known as Hayden Ferry
Lakeside – Phase I , with the street address of 80 East Rio Salado Parkway,
Tempe, Arizona (the “Ferry I Building”);

WHEREAS, as of the date of this Lease, PKY FUND II PHOENIX I, LLC, a Delaware
limited liability company (“Ferry I Building Owner”), an affiliate of Lessor,
owns the Ferry I Building;

WHEREAS, Lessor and Lessee desire to extend the Lease Term and to expand the
Original Premises to include the Expansion Premises (as hereinafter defined) in
the Ferry II Building; and,

WHEREAS, Lessor and Lessee desire to enter into this Second Amendment to set
forth the terms and conditions upon which the Lease Term shall be extended and
upon which the Expansion Premises shall be added to the Original Premises. In
addition, Lessor and Lessee desire to set forth certain changes in the terms of
the Lease upon which Lessee shall hold and occupy the Original Premises and the
Expansion Premises.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Lessor and Lessee agree as follows:

1. Incorporation of Recitals; Defined Terms. The Recitals set forth above are
deemed to be true and accurate in all respects and are hereby incorporated into
this Second Amendment by this reference. Capitalized terms used in this Second
Amendment shall have the same meanings as ascribed to them in the Lease unless
otherwise expressly defined in this Second Amendment. In the event of any
conflict between the terms of the Lease and the terms of this Second Amendment,
the terms of this Second Amendment shall govern and control.

2. Effective Date. This Second Amendment shall be effective on that date when
Lessor has delivered to Lessee a fully executed copy of this Second Amendment
(the “Effective Date”).

3. Lease Term; New Termination Date. The Lease Term Lease is hereby renewed for
a period of one hundred thirty-one (131) months (the “Extended Lease Term”)
commencing on February 1, 2014 and expiring on December 31, 2024 (the
“Termination Date”), unless otherwise sooner terminated as provided in the
Lease.

 

1



--------------------------------------------------------------------------------

4. Original Premises. Lessor and Lessee acknowledge that Lessee has heretofore
been, and currently (i.e., as of the date of Lessee’s execution of this Second
Amendment) is and remains, in lawful possession of the Original Premises, which
consists of approximately 51,204 square feet of Rentable Area and 46,592 square
feet of Usable Area on the third (3rd) and fourth (4th) floors of the Ferry II
Building.

5. Delivery of the Expansion Premises in Installments.

The First Expansion Premises and the Second Expansion Premises shall be
collectively referred to herein as the “Expansion Premises”. Lessor hereby
leases to Lessee and Lessee hereby leases from Lessor the Expansion Premises,
subject to all of the terms and conditions of this Second Amendment and of the
Lease. Subject to the provisions and limitations set forth in Sections 6 and 7,
below, Lessee agrees to accept possession of the Expansion Premises as and when
the First Installment Space, the Second Installment Space, and the Second
Expansion Space (each being hereinafter referred to as an “Installment Space”)
become available for occupancy, and delivery of possession of each Installment
Space shall be deemed to occur, upon Lessor’s delivery of written notice to
Lessee that the Installment Space is available for occupancy (the actual date
that notice is delivered by Lessor that the Installment Space is available for
occupancy shall be hereinafter referred to the “Commencement Date” for the
Installment Space being delivered pursuant to such notice). As of the applicable
Commencement Date: (i) the Installment Space delivered to Lessee shall be added
to the Original Premises and, as such, Article V of the Basic Lease Information
shall be amended as of said date to reflect that the “Premises” shall consist of
the square feet of Rentable Area consisting of the Original Premises and the
Installment Space delivered as of said date; (ii) any reference in this Second
Amendment and the Lease to the “Premises”, unless the context requires
otherwise, shall mean the Original Premises and the Installment Space delivered
as of said date; and (iii) Lessee’s Pro Rata Share of Ferry II Building
expenses, including, without limitation, Excess Operating Costs and Excess Real
Estate Taxes, shall be adjusted to reflect the inclusion of the Installment
Space and, as such, Article IX of the Basic Lease Information is amended to
reflect same. Subject to the abatement set forth in Section 8(b), below,
commencing on that date which is: (i) for the First Installment Space, the
earlier of (a) one hundred twenty (120) days following the Commencement Date, or
(b) Lessee’s occupancy of the First Installment Space, and (ii) for the Second
Installment Space and the Second Expansion Premises, one hundred twenty
(120) days following the applicable Commencement Date (each date being
hereinafter referred to as a “Rent Commencement Date”), Lessee shall pay monthly
Base Rental (exclusive of applicable sales and transaction privilege taxes due
thereon) in accordance with the schedule set forth in Section 8(a), below.

Each Installment Space has been measured in accordance with BOMA’s Standard
Method of Measuring Floor Area in Office Buildings (ANSI/BOMA Z.65.1-1996), as
modified by Lessor for uniform use in the Building (“BOMA Standard”). Any
statement of Rentable Area or Usable Area set forth in this Second Amendment, or
that may have been used in calculating the Rent hereunder, is an approximation
which Lessor and Lessee agree is reasonable and the Rent based herein is not
subject to revision whether or not the actual square footage is more or less,
and shall be final and binding on Lessor and Lessee. Upon request by Lessor
following the applicable Commencement Date for an Installment Space, Lessee
shall execute and deliver to Lessor a commencement date certificate, in form and
substance reasonably acceptable to Lessor and Lessee, confirming the actual
Commencement Date of a particular Installment Space; however, the Commencement
Date shall be determined in accordance with this Second Amendment regardless of
whether such a certificate is actually executed and delivered by Lessee.
Lessee’s acceptance of an Installment Space shall constitute the agreement of
Lessee that the applicable Installment Space is in the condition required by
this Second Amendment, subject to the completion of Punch List (as hereinafter
defined) items, if any. Within five (5) business days following the delivery of

 

2



--------------------------------------------------------------------------------

an Installment Space, Lessee and Lessor shall set a mutually acceptable time for
Lessee and Lessor and Lessor’s architect and/or engineer to inspect the
Installment Space (the “Walk Through”), at which time Lessee shall prepare and
submit to Lessor a punch list of items requiring correction with regard to the
specific improvements that were required to be performed by Lessor as a
condition to the delivery of the Installment Space in accordance with this
Second Amendment (the “Punch List”). The Punch List shall be delivered to Lessor
no later than five (5) business days following the date that the Walk Through
occurs. Upon Lessor’s delivery of an Installment Space, the Installment Space
shall be deemed by Tenant to be satisfactorily completed, except to the extent
noted in the Punch List and any latent defects to the extent provided below, and
Lessee waives any and all defects therein. Lessor shall correct and complete the
items on such Punch List promptly after such notice from Lessee, in such a
manner as shall not unreasonably interfere with the conduct by Lessee of its
business operations in the Installment Space. Lessor shall repair any latent
defects to an Installment Space which are reported by Lessee to Lessor within
three (3) months of the applicable Commencement Date of said Installment Space.
Notwithstanding the foregoing, Lessor shall be responsible for complying with
laws, ordinances, rules, and regulations, including the ADA, that apply, as of
the date the respective Commencement Date. Lessee’s acceptance of an Installment
Space shall not constitute a waiver of Lessor’s maintenance and repair
obligations set forth in Section 9.1 of the Original Lease.

Lessee shall hold and occupy the Expansion Premises upon all of the terms and
conditions of the Lease as amended by this Second Amendment and, in the event of
any inconsistency between the Lease and terms of this Second Amendment, the
provisions of this Second Amendment shall control. Lessee acknowledges and
agrees that neither Lessor nor Lessor’s representatives, agents, brokers or
employees have made any representation or warranty as to the present or future
suitability of the Expansion Premises for the conduct of Lessee’s business or
that Lessee’s proposed use of the Expansion Premises or its manner of operation
comply with applicable laws or regulations governing the use and occupancy of
the Expansion Premises. Lessor and Lessor’s representatives, agents, brokers or
employees shall not, under any circumstances, be obliged to investigate or
confirm the permissibility, propriety or legality of Lessee’s proposed use.
Notwithstanding anything set forth herein or in the Lease to the contrary, the
Lease Term as to the Original Premises and Expansion Premises shall be
coterminous and shall expire on the Termination Date, as amended herein, unless
the Lease is otherwise terminated prior thereto pursuant to the terms and
conditions of the Lease or this Second Amendment.

6. First Expansion Premises.

(a) First Expansion Premises. “First Expansion Premises” shall be defined as the
ground floor of Ferry II Building consisting of approximately 22,910 square feet
of Rentable Area, plus, the adjacent space consisting of approximately 1,140
square feet for an outdoor patio in the area identified on Exhibit “C” (the
“Patio Area”). Lessee’s use of the Patio Area shall be subject to those
provisions set forth in Exhibit “B” attached hereto.

(b) Delivery of Installment Spaces within First Expansion Premises. Lessee
hereby acknowledges that Lessor is leasing the First Expansion Premises to
Lessee in its current “AS IS, WHERE IS” condition with the shell and core
construction completed as set forth in Exhibit “D”, without any obligation to
alter, remodel, improve, repair or decorate any part of the First Expansion
Premises. The First Expansion Premises shall consist of the First Installment
Space and the Second Installment Space, which shall be delivered in accordance
in the following provisions:

(i) First Installment Space. Lessor will deliver and Lessee will accept Lessor’s
delivery of the Installment Space consisting of approximately 2,512 square feet
identified on Exhibit “A” (the “First Installment Space”) on the Effective Date
and as such the Commencement Date for the First Installment Space shall be the
Effective Date.

 

3



--------------------------------------------------------------------------------

(ii) Second Installment Space. Lessor will deliver and Lessee will accept
Lessor’s delivery of the Installment Space consisting of approximately 20,398
square feet of Rentable Area identified on Exhibit “C” and the Patio Area
(collectively, the “Second Installment Space”) on that date that Lessor delivers
notice to Lessee that the Second Installment Space is vacant and is available
for Lessee’s use and occupancy. Lessor anticipates that it will be in the
position to deliver possession of the Second Installment Space in accordance
with this Second Amendment on approximately August 1, 2013 (the “Target Second
Installment Commencement Date”). In the event of the inability of Lessor to
deliver possession of the Second Installment Space by the Target Second
Installment Commencement Date for any reason whatsoever, neither Lessor nor its
agents shall be liable for any damage caused thereby, nor shall Lessor be deemed
in default under the Lease or the Lease thereby become void or voidable. If
Lessor has not entered into a lease termination or relocation with the tenant
currently occupying a portion of the Second Installment Space consisting of
approximately 8,092 square feet of Rentable Area (the “Guardian Space”) within
forty-five (45) days following the Effective Date, then either Lessor or Lessee
shall have the right to terminate this Second Amendment by delivering written
notice to the other of same and this Second Amendment shall thereafter become
null and void and be of no further force or effect. Lessor shall make a
commercially reasonable effort to obtain the lease termination and/or relocation
for the Guardian Space as soon as possible and within forty-five (45) days after
the Effective Date.

(c) Temporary Space. Ferry I Building Owner shall grant Lessee a license to
temporarily occupy a portion of the Ferry I Building consisting of approximately
3,998 square feet of Rentable Area identified on Exhibit “E” (the “Temporary
Space”) on the conditions set forth in this paragraph. The license granted in
this paragraph is an accommodation to Lessee, and so neither Lessor nor Ferry I
Building Owner is required to pay for or perform any work in connection with the
Temporary Space except that Lessor and/or Ferry I Building Owner shall construct
the Temporary Space pursuant to the space plan attached hereto as Exhibit “E-1”,
and neither Lessor nor Ferry I Building Owner will incur any liabilities to
Lessee in connection with this license or the Temporary Space, all of which are
hereby irrevocably waived by Lessee. Unless extended pursuant to Section 7,
below, the license granted in this paragraph shall expire upon the earlier of
the following to occur (the “Surrender Date”): fifteen (15) days after the
Commencement Date of the Second Installment Space. Lessee shall pay to Ferry I
Building Owner base rental for the Temporary Space in the amount of $29.50 per
square foot, per year, which base rental shall be abated in full provided that
no default occurs under the Lease. Neither Lessor or Ferry I Building Owner nor
Lessee will be required to make alterations to and/or or repair or maintain the
Temporary Space, except that Lessee will be responsible for repairs and
maintenance required as a result of any negligent or intentional misconduct by
Lessee and/or its agents, employees, or contractors during that period that
Lessee occupies the Temporary Space. Time is of the essence, and holding over
will not be permitted unless an extension is granted pursuant to Section 7,
below, or unless as otherwise specifically agreed to in writing by Lessor in its
sole and absolute discretion. If Lessee holds over in the Temporary Space (i.e.,
fails to surrender the Temporary Space by the Surrender Date), in addition to
any other remedies available to Lessor, Lessee will indemnify, defend and hold
harmless Lessor and Ferry I Building Owner from all liabilities in connection
therewith. Except as otherwise set forth in this paragraph, occupancy of the
Temporary Space by Lessee shall be subject to all of the provisions of the
Lease. Notwithstanding the foregoing, Lessor and/or Ferry I Building Owner
reserve the right to relocate the Temporary Space to reasonably comparable space
within the Project in the event that such relocation is necessary to accommodate
a tenant relocation in connection with Lessor’s delivery of the Second Expansion
Premises. Lessor and/or Ferry I Building Owner will give Lessee written notice
of its intention to relocate the Premises, and Lessee will complete such
relocation within thirty (30) days after receipt of such notice.

 

4



--------------------------------------------------------------------------------

7. Second Expansion Premises. A general floor plan of the fifth (5th) floor of
the Ferry II Building as it exists as of the date of this Lease is set forth in
Exhibit “F” attached hereto. The “Second Expansion Premises” shall be a portion
of the fifth (5th) floor of the Ferry II Building consisting of no less than
approximately 10,000 square feet of contiguous Rentable Area. Lessee hereby
acknowledges that Lessor is leasing the Second Expansion Premises to Lessee in
its current “AS IS, WHERE IS” condition with the shell and core construction
completed in accordance with Exhibit “F”, without any obligation to alter,
remodel, improve, repair or decorate any part of the Second Expansion Premises.
Lessor anticipates that it will be in the position to deliver possession of the
Second Expansion Premises to Lessee in accordance with this Second Amendment on
or before November 1, 2013 (the “Second Expansion Delivery Deadline”). Lessor
will deliver written notice to Lessee on or before August 1, 2013, which notice
shall provide the following: (i) confirm whether Lessor will or will not be able
to deliver possession of the Second Expansion Premises to Lessee by the Second
Expansion Delivery Deadline; and (ii) identify any other space on the fifth
(5th) floor of the Ferry II Building that Lessor anticipates being able to
deliver to Lessee by Second Expansion Delivery Deadline (the “Additional Fifth
Floor Expansion Space” which shall be thereafter deemed a part of the Second
Expansion Premises and subject to the same provisions related thereto).

Notwithstanding anything set forth herein to the contrary, in the event that
Lessor is unable to deliver the Second Installment Space and Second Expansion
Premises to Lessee in accordance with this Second Amendment by the Second
Expansion Delivery Deadline, then Lessee, in Lessee’s sole and absolute
discretion, may at any time within thirty (30) days after the Second Expansion
Delivery Deadline deliver written notice to Lessor indicating that Lessee no
longer desires to receive possession of the Second Installment Space and the
Second Expansion Premises (the “Lessee’s Rejection Notice”). If Lessee timely
delivers Lessee’s Rejection Notice, then Lessor shall no longer have the
obligation to deliver the Second Installment Space and the Second Expansion
Premises to Lessee and Lessee shall no longer have any rights thereto. In
addition, the parties agree that, for that portion of the Premises (i.e., the
Original Premises and the Installment Spaces that have been delivered prior to
said date) then delivered to Lessee, the Lease shall continue in full force and
effect through that date specified in Lessee’s Rejection Notice (the
“Anticipated Termination Date”); provided, however, in no event shall the
Anticipated Termination Date be a date that is less than twelve (12) months
after the delivery of the Lessee’s Rejection Notice and be a date that is
greater than twenty-four (24) months after the delivery of the Lessee’s
Rejection Notice.

In the event that Lessee timely delivers Lessee’s Rejection Notice, Ferry I
Building Owner shall agree to extend the license granted to Lessee under
Section 6(c), above, and Lessor shall grant Lessee a license to temporarily
occupy another portion of the Ferry II Building consisting of approximately
6,384 square feet of Rentable Area identified on Exhibit “J” (the “Davis Suite”,
which, together with the Temporary Space shall be hereinafter referred to as the
“Additional Temporary Space”) on the conditions set forth in this paragraph. The
license granted in this paragraph is an accommodation to Lessee, and so neither
Lessor nor Ferry I Building Owner is required to pay for or perform any work in
connection with the Additional Temporary Space, and neither Lessor nor Ferry I
Building Owner will incur any liabilities to Lessee in connection with this
license or the Additional Temporary Space, all of which are hereby irrevocably
waived by Lessee. The license granted in this paragraph shall expire on the
Anticipated Termination Date. Neither Lessor or Ferry I Building Owner nor
Lessee will be required to make alterations to and/or or repair or maintain the
Additional Temporary Space, except that Lessee will be responsible for repairs
and maintenance required as a result of any negligent or intentional misconduct
by Lessee and/or its agents, employees, or contractors during that period that
Lessee occupies the Additional Temporary Space. Time is of the essence, and
holding over will not be permitted unless otherwise specifically agreed to in
writing by Lessor in its sole and absolute discretion. If Lessee holds over in
the Additional Temporary Space (i.e., fails to surrender the Additional
Temporary Space by the Anticipated Termination Date), in addition to any other
remedies available to Lessor, Lessee will indemnify, defend and hold harmless
Lessor and Ferry I Building Owner from all liabilities in connection therewith.
Except as otherwise set forth in this paragraph, occupancy of the Additional
Temporary Space by Lessee shall be subject to all of the provisions of the
Lease.

 

5



--------------------------------------------------------------------------------

Commencing on the date of Lessee’s Rejection Notice and continuing through the
Anticipated Termination Date, Lessee shall pay monthly Base Rental (exclusive of
applicable sales and transaction privilege taxes due thereon) for the Premises
(i.e., the Original Premises and the Installment Spaces that have been delivered
prior to said date) and the Additional Temporary Space (i.e., the Temporary
Space and the Davis Suite) in accordance with the following schedule:

 

Period

   $ Per RSF Per Year  

From the date of Lessee’s Rejection Notice through the last day of the calendar
month in which the first (1st) anniversary of Lessee’s Rejection Notice (the “1
Year Date”).

   $ 29.50   

From the 1 Year Date through the Anticipated Termination Date.

   $ 30.25   

Lessee shall surrender possession of the entire Premises and the Additional
Temporary Space in the condition required under the Lease on or before the
Anticipated Termination Date. The Lease shall be deemed terminated effective as
of 5:00 PM (Arizona time) on the Anticipated Termination Date.

In the event that Lessee fails to timely deliver Lessee’s Rejection Notice, then
Lessee shall be deemed to have waived its right to reject possession of the
Second Installment Space and the Second Expansion Premises, in which event
Lessee’s option to reject possession of the Second Installment Space and the
Second Expansion Premises shall be deemed null and void and of no further force
or effect.

8. Base Rental.

(a) Base Rental. Commencing on the Effective Date and continuing through the
Termination Date, Lessee shall pay monthly Base Rental (exclusive of applicable
sales and transaction privilege taxes due thereon) for the Premises (i.e., the
Original Premises, the First Expansion Premises, and the Second Expansion
Premises) in accordance with the following schedule:

 

Period

   $ Per RSF Per Year  

Effective Date – Month 20

   $ 28.50   

Month 21 – Month 32

   $ 29.00   

Month 33 – Month 44

   $ 29.75   

Month 45 – Month 56

   $ 30.50   

Month 57 – Month 68

   $ 31.25   

Month 69 – Month 80

   $ 32.00   

Month 81 – Month 92

   $ 32.75   

Month 93 – Month 104

   $ 33.50   

Month 105 – Month 116

   $ 34.25   

Month 117 – Month 128

   $ 35.00   

Month 129 – Termination Date

   $ 35.75   

 

6



--------------------------------------------------------------------------------

(b) Conditional Abatement of Base Rental.

(i) Original Premises. Lessor grants to Lessee an abatement in payment of Base
Rental payable with respect to the Original Premises in the amount of
$1,580,923.50, which Lessor shall apply and credit towards the payment of Base
Rental for the Original Premises due and payable for the first full thirteen
(13) calendar months from the Effective Date.

(ii) First Installment Space. Lessor grants to Lessee an abatement in payment of
Base Rental payable with respect to the First Installment Space in the amount of
$71,592.00, which Lessor shall apply and credit towards the payment of Base
Rental for the First Installment Space due and payable for the first full twelve
(12) calendar months from the Rent Commencement Date of the First Installment
Space.

(iii) Second Installment Space and Second Expansion Premises. Lessor grants to
Lessee an abatement in payment of Base Rental payable with respect to the Second
Installment Space and the Second Expansion Premises in the amount equal to the
product of (i) multiplying the per square foot rental rate/per year in the
second column in the schedule set forth in Section 8(a), above, for the
applicable period in which Lessee’s rentable obligations are to commence in
accordance with Section 6(b)(ii) and Section 7, above, by the number of square
feet of Rentable Area in the Installment Space and (ii) taking the result from
(i) and dividing that by 12, the result of which Lessor shall apply and credit
towards the payment of Base Rental for the Installment Space due and payable as
follows (i) for the first full twelve (12) calendar months from the Rent
Commencement Date for the Second Installment Space, and (ii) for the first full
eight (8) calendar months from the Second Expansion Premises Rent Commencement
Date. By way of example, if the Second Installment Space is delivered to Lessee
on April 1, 2013, the Commencement Date for the Second Installment Space shall
be April 1, 2013 and the Rent Commencement Date shall be August 1, 2013 and, in
the event that the said Commencement Date occurs during Lease Year 1, Lessee
shall commence paying monthly Base Rental (exclusive of applicable sales and
transaction privilege taxes due thereon) for the Second Installment Space on
said date in the amount of $11,875.00 per month ($28.50 x 20,398 = $581,343.00 /
12 = $48,445.25); provided, however, Lessee shall receive a credit towards the
payment of Base Rental for the Second Installment Space in the amount of
$581,343.00, calculated as follows: $48,445.25 x 12 months = $581,343.00.

(c) General Conditions to Base Rental Abatement. The abatement of monthly Base
Rental set forth in Section 8(b), above, is conditioned upon Lessee’s full and
timely performance of all of its obligations under the Lease and this Second
Amendment. If Lessee fails to pay any monthly installment of Base Rental in
full, when due under the Lease (beyond any applicable notice and cure period),
time being of the essence, or if Lessee is otherwise in default under the Lease
beyond any applicable notice and cure period, then (i) any further abatement of
monthly Base Rental shall immediately terminate, (ii) Lessor may declare the
monthly Base Rental which has been abated through the date of the default
immediately due and payable without any notice, demand or delay, notwithstanding
any subsequent cure of said breach or default by Lessee, and (iii) Lessor may
pursue any and all rights permitted under the Lease, at law, or in equity,
including, but not limited to, assessing a late charge, claims for interest,
court costs, and attorneys’ fees. The acceptance by Lessor of Rent or the cure
of the breach or default which initiated the operation of this subpart (c) shall
not be deemed a waiver by Lessor of the provisions of this subpart (c) unless
specifically so stated in writing by Lessor at the time of such acceptance.

(d) Additional Rent Payable During Abated Months. Lessee shall pay to Lessor all
additional rent due and payable under the Lease, including, but not limited to,
Lessee’s Pro-Rata Share of Building expenses for the Ferry II Building, which
include, but are not limited to, Excess Operating Costs and Excess Real Estate
Taxes, and all other sums due under the Lease in accordance with the Lease.

 

7



--------------------------------------------------------------------------------

(e) Fitness Center. Subject to the terms and condition set forth herein,
Lessee’s employees shall have a license to use the fitness center located in the
R-2 building in the Project (74 East Rio Salado Parkway) at no cost to Lessee or
Lessee’s employees during the Lease Term; provided that, each employee complete
and return a fitness center application to Lessor, the form of which is attached
hereto as Exhibit “G”, prior to its use of the fitness center. With regard to
said fitness center, it is acknowledged and agreed as follows that: (i) Lessor
may at any time, upon fifteen (15) days prior written notice, discontinue
providing such fitness center facilities without liability or obligation of any
kind to Lessee or to any of Lessee’s employees; (ii) Lessor also has the right
from time to time to determine and change, alter or eliminate the type of
equipment which will be available; (iii) Lessor may at any time, and from time
to time issue rules and regulations concerning the use and enjoyment of the
fitness center facilities (including but not limited to the days and hours
during which the fitness will be available to members), and all members agree to
conform to and abide by all such rules and regulations; provided that such rules
and regulations shall be promptly provided to Lessee’s employees who use the
fitness center; and (iii) the fitness center facilities are being provided by
Lessor, and shall be used by members, with the express understanding and
agreement that Lessor shall not be liable to Lessee arising out of their
employee’s use and enjoyment of the facilities.

9. Right of First Offer.

(a) Subject to the terms and conditions of this Section, Lessor hereby grants to
Lessee a continuing right of first offer to lease any space that becomes
available in Ferry II Building that contains 10,000 contiguous square feet of
space or greater and, in the event that the Second Expansion Premises is
delivered to Lessee in accordance with Section 7, above, a continuing right of
first offer to lease space that becomes available on the fifth (5th) floor of
the Ferry II Building regardless of the square feet of the space (each being
referred to herein as a “First Offer Space”).

(b) Notwithstanding anything to the contrary contained in this Section 9,
Lessee’s right of first offer shall only apply with respect to First Offer Space
when (i) such space becomes (or will become) available for lease (as reasonably
determined by Lessor) after the expiration or sooner termination of Lessor’s
lease of such space to the lessee thereof existing as of the date of execution
of this Second Amendment, as such existing lease may be extended (whether or not
pursuant to formal extension or renewal provisions in such existing lease), and
(ii) no other lessee of space within the Ferry Building II desires to lease all
or any portion of such space pursuant to either (1) the exercise of a first
offer, expansion, or similar right contained in such lessee’s lease, or (2) the
lease by such lessee (or its affiliate, successor, or assignee) of any space (or
portion thereof) which was included in any expansion, first offer, or similar
right contained in such lessee’s lease whether or not pursuant to the exercise
of such right, so long as the terms of such lease are agreed to by Lessor and
such party prior to the termination of such right contained in such lease. From
and after the Effective Date, Lessor agrees not to offer or grant to any other
lessee within the Ferry II Building, a first offer, expansion or similar right
that would be superior to Lessee’s rights as to the First Offer Space as set
forth herein.

(c) Lessor shall give written notice (the “First Offer Notice”) to Lessee of the
availability of the First Offer Space (which notice for the First Offer Space
can be given at any time prior to the date the First Offer Space are to be
vacated by the current lessee) specifying that the First Offer Space or
specified portion thereof identified in the First Offer Notice is available for
lease by Lessee pursuant to the provisions of this Section 9. Any such First
Offer Notice delivered by Lessor in accordance with the provisions of this
Section 9(c) shall set forth Lessor’s calculation of the Rentable Area and
Usable Area of such First Offer Space, as determined in accordance with the BOMA
Standard. Lessee shall have until ten (10) business days after receipt of the
First Offer Notice in which to exercise Lessee’s right to lease the First Offer
Space pursuant to the following terms and conditions:

 

8



--------------------------------------------------------------------------------

(i) (a) If Lessee elects to lease any First Offer Space pursuant to the terms of
this Section 9 prior to June 30, 2014, or (b) except as otherwise provided for
herein, if, at any time during the Lease Term, Lessee elects to lease any First
Offer Space that would allow Lessee to collectively occupy up to 100,000 square
feet of Rentable Area (the “Desired Collective Square Footage”), the base rental
of the First Offer Space shall be based on the same economic and non-economic
terms as set forth in the Lease, as amended hereby, excluding only the amount of
the Tenant Improvement Allowance which shall have already been allocated as of
Lessee’s election to lease the First Offer Space.

(ii) If Lessee elects to lease any First Offer Space pursuant to the terms of
this Section 9 on or after June 30, 2014 (excluding the Desired Collective
Square Footage), the base rental of the First Offer Space shall be based on the
following economic terms (it being acknowledged and agreed to by the parties
that all other non-economic terms for Lessee’s lease of such First Offer Space
shall be upon the same non-economic terms as set forth in this Lease to the
extent not modified by or inconsistent with this Section 9): (w) the anticipated
date upon which such First Offer Space will be available for lease by Lessee
following the expiration or termination of Lessor’s then existing lease of such
space, the build-out time for Lessee to construct improvements and fixturize
such First Offer Space following Lessor’s delivery of such First Offer Space to
Lessee, which shall be determined as part of the fair market rent for such First
Offer Space, and the anticipated commencement date therefor (with the actual
commencement date to be determined as set forth in Section 9(d) below); (x) the
base rental payable for such First Offer Space, which shall be equal to the fair
market rent for such First Offer Space set forth in the First Offer Notice (as
determined by Lessor and Lessee); (y) the term of the lease for such First Offer
Space, which shall in all events be coterminous with the Lease Term; and (z) all
other monetary and non-monetary concessions (if any) to be provided by Lessor
for such First Offer Space, which shall be determined as part of the fair market
rent for such First Offer Space. With respect to (x) above, the parties shall
use best efforts to determine the fair market value rent for such First Offer
Space within thirty (30) days of Lessee’s election to lease any First Offer
Space; in the event that the parties cannot agree on such fair market value
during the 30-day period, the parties shall promptly appoint a broker or
appraiser to determine such fair market value; in the event that the parties
cannot agree on a broker or appraiser to appoint within five (5) business days
following the expiration of the 30-day period, each party shall appoint a broker
or appraiser and those two brokers and/or appraisers shall select a third broker
or appraiser, who shall determine such fair market value. The parties agree that
the determination of such third broker or appraiser shall be binding on both
parties.

(d) Except as otherwise provided for herein, if Lessee leases any First Offer
Space pursuant to the terms of this Section 9, Lessee shall take such First
Offer Space in its “AS IS” condition as of the date of delivery of such space by
Lessor to Lessee and the construction of improvements in such First Offer Space
shall be Lessee’s sole responsibility, with any such construction to comply with
the terms of Article 10 of the Original Lease.

(e) If Lessee timely exercises Lessee’s right to lease any First Offer Space as
set forth herein, then, within thirty (30) days thereafter, Lessor and Lessee
shall execute an amendment to the Lease to provide for Lessee’s lease of the
First Offer Space upon the terms and conditions as set forth in this Section 9.
Lessor shall deliver possession of the First Offer Space to Lessee, and Lessee
shall accept the same, upon the date that Lessor delivers possession of the
First Offer Space to Lessee for Lessee’s occupancy (the “First Offer Space
Commencement Date”). Lessee’s occupancy of the First Offer Space shall
constitute Lessee’s agreement that the First Offer Space is in good condition
and repair and, subject to Lessor’s obligations under the Lease, that Lessee
waives any and all defects therein. Lessee shall begin to pay base rental on the
First Offer Space on the First Offer Space Commencement Date. Lessee’s
obligation to pay base rental for the First Offer Space shall commence on that
date which is one hundred twenty (120) days after the First Offer Space
Commencement Date.

 

9



--------------------------------------------------------------------------------

(f) If Lessee wishes to exercise Lessee’s right of first offer with respect to
any First Offer Space described in a First Offer Notice, then within ten
(10) business days of Lessee’s receipt of such First Offer Notice to Lessee,
Lessee shall deliver written notice to Lessor (“Lessee’s Election Notice”)
pursuant to which Lessee shall elect one of the following: (i) lease the entire
First Offer Space identified in such First Offer Notice upon the terms contained
in such First Offer Notice; (ii) lease a portion of the First Offer Space
identified in such First Offer Notice upon the terms contained in such First
Offer Notice; or (iii) refuse to lease such First Offer Space identified in such
First Offer Notice, specifying that Lessee is not interested in exercising its
right of first offer for such First Offer Space at that time, in which event
Lessee’s right of first offer with respect to the First Offer Space identified
in the First Offer Notice shall terminate and be of no further force or effect,
and Lessor shall be free to lease the First Offer Space identified in the First
Offer Notice (or any portion thereof) to anyone to whom Lessor desires on any
terms Lessor desires. If Lessee does not deliver Lessee’s Election Notice to
Lessor electing one of the options in clauses (i), (ii) or (iii) hereinabove
within said ten (10) business day period, then Lessee shall be deemed to have
elected the option in clause (iii) and Lessee shall have no further rights with
respect to the First Offer Space. Lessor’s obligation to deliver a First Offer
Notice to Lessee shall not apply during the last two (2) years of the Lease
Term, as extended herein, unless Lessee has previously delivered to Lessor the
Exercise Notice extending the initial Lease Term.

(g) The rights contained in this Section 9 are personal to “Lessee” or any
permitted transferee under Section 20.6 of the Original Lease and shall not
inure to the benefit of, and may not be exercised by any unauthorized assignee
(whether by change in ownership or control or otherwise) or for the use or
benefit of any unauthorized sublessee of the Premises. At Lessor’s option, in
addition to Lessor’s other remedies set forth in the Lease, Lessee shall not
have the right to lease the applicable First Offer Space, as provided in this
Section 9, if, as of the date of the attempted exercise of such right of first
offer by Lessee, or as of the scheduled date of delivery of such First Offer
Space to Lessee, Lessee is in monetary or material non-monetary default under
this Lease after the expiration of any applicable notice and cure period.

10. Early Termination Rights. Notwithstanding anything to the contrary in the
Lease, provided no uncured default or breach shall then be in effect under the
Lease either (i) as of the date of Lessee’s delivery of the First Notice of
Termination (as hereinafter defined) or the Second Notice of Termination (as
hereinafter defined), as applicable, or (ii) as of the First Early Termination
Date (as hereinafter defined) or the Second Early Termination Date (as
hereinafter defined), as applicable, Lessee shall have (x) a one-time right to
terminate the Lease for up to 25,602 square feet of Rentable Area, effective
January 31, 2018 (the “First Early Termination Date”), and (y) a one-time right
to terminate the Lease for all or a portion of the Premises occupied by Lessee
as of Second Early Termination Date, effective January 31, 2020 (the “Second
Early Termination Date”). Lessee shall exercise its early termination rights
granted under this Section 10 by delivering written notice to Lessor of Lessee’s
election to terminate this Lease (a “Notice of Termination”), which Notice of
Termination, in order to be timely and effective, shall be given, if at all, no
later than six (6) months prior to the First Early Termination Date or Second
Early Termination Date, as applicable. Should Lessee elect to terminate this
Lease as herein provided, Lessee shall, concurrently with, and as a condition to
the effectiveness of Lessee’s Notice of Termination, pay to Lessor an amount
equal to the then not yet amortized portion of any leasing commissions and
Tenant Improvement Allowance payable by Lessor in connection with this Lease
which remain (amortization to be on a straight line basis). Upon written request
by Lessee, Lessor shall provide Lessee with Lessor’s determination of the amount
payable with respect to said unamortized commissions and Tenant Improvement
Allowance. The foregoing termination right is personal to the named Lessee or
any permitted transferee under Section 20.6 of the Original Lease and shall be
deemed revoked and of no further force and effect following any Transfer (except
a Transfer permitted and performed in accordance with Section 20.6 of the
Original Lease).

 

10



--------------------------------------------------------------------------------

11. Permitted Use. Article XIII of the Basic Lease Information is amended to
provide the entire Premises shall be used by Lessee under the Permitted Name as
general office space consistent with Lessee’s business operations and other
purposes incident and ancillary thereto and for no other purpose whatsoever.

12. Operating Expenses; Expense Stop (Yearly).

(a) From and after the Effective Date, Article XII of the Basic Lease
Information is hereby deleted and the following is substituted in lieu thereof:

“BASE YEAR OPERATING COSTS: An amount per square foot of Rentable Area equal to
the actual Operating Costs (as defined in the Lease) for the 2013 calendar year
(the “Base Year”). Lessee shall not be entitled to a credit or reduction of Base
Rental by reason of the actual Operating Costs for any calendar year being less
than the Base Year Operating Costs.

REAL ESTATE TAX EXPENSE STOP: Lessee is hereby advised that the tax abatement
under the Master Lease is scheduled to expire in 2015. In the event that the tax
abatement under the Master Lease expires by its own terms in 2015, the “Real
Estate Tax Base Year” shall be an amount per square foot of Rentable Area equal
to the actual 2015 real estate taxes for the Building. However, Lessor is
currently negotiating with the City of Tempe to extend the term of the tax
abatement under the Master Lease. In the event that Lessor is successful in
negotiating an extension to the tax abatement under the Master Lease, the Real
Estate Tax Base Year shall be the calendar year in which the tax abatement under
the Master Lease actually expires adjusted to reflect a 12-month calendar year.
Lessee shall not be entitled to a credit or reduction of Base Rental by reason
of the actual Real Estate Taxes for any calendar year being less than the Real
Estate Tax Base Year.”

(b) From and after the Effective Date, Section 4.2 of the Original Lease is
hereby deleted and the following is substituted in lieu thereof:

“Monthly Impound. Prior to January 1 of each calendar year of the Lease Term
after the Base Year, Lessor shall prepare or cause to be prepared in good faith
an estimate of the total Operating Costs and Real Estate Taxes for the upcoming
calendar year (or the remaining portion thereof). If Lessee’s Pro-Rata Share of
the estimated Operating Costs exceeds the Base Year Operating Costs (such excess
shall hereinafter be referred to as “Excess Operating Costs”) and/or if Lessee’s
Pro-Rata Share of the estimated Real Estate Tax exceeds the Real Estate Tax
Expense Stop (such excess shall hereinafter be referred to as “Excess Real
Estate Taxes”), Lessee shall pay, concurrently with the monthly Base Rental
payments, an amount equal to one-twelfth (1/12) of the estimated amount of
Tenant’s Pro-Rata Share of such Excess Operating Costs and Excess Real Estate
Taxes. Within five (5) months after the expiration of such calendar year, Lessor
shall furnish Lessee with a statement setting forth in reasonable detail the
Operating Costs and Real Estate Taxes for such calendar year. If the estimated
amount paid by Lessee towards Excess Operating Costs and/or Excess Real Estate
estimated amount paid by Lessee towards Excess Operating Costs and/or Excess
Real Estate Taxes for such calendar year as provided for above is greater than
Tenant’s Pro-Rata Share of the actual

 

11



--------------------------------------------------------------------------------

excess as set forth in the statement delivered by Lessor to Tenant for such
calendar year, then Lessor shall credit the additional amount paid by Tenant
toward the next installments of Base Rental, or, if at the end of the Lease
Term, reimburse said amount to Lessee within thirty (30) days after receiving a
written request for reimbursement from Lessee. If the estimated amount paid by
Lessee is less than the actual amount of Lessee’s Pro-Rata Share of the Excess
Operating Costs and/or Excess Real Estate Taxes, then Lessee shall pay the
additional amount to Lessor on or before thirty (30) days after receipt by
Lessee of said settlement. If the Lease Term terminates on other than the last
day of a calendar year, Lessee’s Pro-Rata Share of Excess Operating Costs and
Excess Real Estate Taxes for the year in which this Lease terminates shall be
prorated on a per diem basis (based on a 365-day year). If Lessor’s statement
for said final year of this Lease discloses that Lessee has underpaid or
overpaid Tenant’s Pro-Rata Share, then Lessor or Lessee, as the case may be,
shall remit the difference to the other party on or before fifteen (15) days
after Lessee’s receipt of said statement (or Lessor may apply the same against
any past due amounts Lessee may owe to Lessor). The provision of this Section
shall survive the expiration or termination of this Lease.”

(c) From and after the Effective Date, notwithstanding anything set forth in the
Lease to the contrary, the term “Excess Operating Costs” shall mean and refer to
Lessee’s Pro-Rata Share of Excess Operating and Lessee’s Pro-Rata Share of
Excess Real Estate Taxes, as the context requires.

13. Excess Utilities. Notwithstanding anything set forth in the Lease, except as
provided in Article 4 and Section 8.2 of the Original Lease, Lessor shall
furnish electric current to the Premises twenty-four (24) hours per day, three
hundred sixty-five (365) days per year. Notwithstanding the foregoing, in the
event that Lessee uses water, electricity, heat, or HVAC in excess of that
required to be supplied by Lessor under the Lease during normal business hours,
Lessee shall pay Lessor for all costs of the excess utility service (equal to
the actual amounts chargeable to Lessor) (the “Excess Utilities Cost”). The
Excess Utilities Cost payable by Lessee shall be paid to Lessor as additional
rent within ten (10) business days following Lessee’s receipt of Lessor’s
invoice therefor. Lessee’s failure to pay the Excess Utilities Costs within such
fifteen (15) business day period shall constitute a default under
Section 29.1.2. of the Original Lease.

14. Supplemental HVAC Equipment. Notwithstanding anything set forth herein or in
the Lease to the contrary, in the event that the level of occupancy of the
Premises, or any machinery or equipment located in the Premises, creates unusual
demands on the HVAC system serving the Premises, then Lessee may install, and
Lessor may require that Lessee install, its own supplemental HVAC unit(s)
(“Supplemental HVAC Equipment”) in the Premises. The installation of
Supplemental HVAC Equipment in the Premises shall be at Lessee’s sole expense,
and shall include the installation of a submeter to monitor the electricity used
by the Supplemental HVAC Equipment. Prior to installing any Supplemental HVAC
Equipment in the Premises, Lessee shall provide Lessor with plans and
specifications for same and obtain Lessor’s written approval, which shall not be
unreasonably withheld or delayed. Upon receiving such approval, Lessee shall
install the Supplemental HVAC Equipment in compliance with laws, including all
building, electrical, and safety codes, applicable to the Project. Prior to
installing the Supplemental HVAC Equipment, Lessee shall obtain any permits or
licenses that may be required in order to install and operate such equipment,
and Lessee shall timely deliver copies of same to Lessor. In no event shall
Lessee’s installation of the Supplemental HVAC Equipment damage the Premises or
the Building, or interfere with the maintenance of the Building, or any system
currently serving the Building, and Lessee shall pay to Lessor within ten
(10) business days after Lessee’s receipt of lessor’s invoice for the cost of
repairing any damage to the Building caused by such installation. Lessee shall
notify Lessor upon completion of the installation of the Supplemental HVAC
Equipment, and Lessor shall have five (5) business days after installation of
the Supplemental HVAC Equipment during which to inspect its

 

12



--------------------------------------------------------------------------------

installation. Lessee shall not commence operation of the Supplemental HVAC
Equipment until Lessor has approved its installation, which Lessor shall be
deemed to have done unless it delivers written notice of disapproval with
reasonable detail therefor to Lessee within such five (5) business day period.
Lessee shall be solely liable for any damages or injury arising out of the
installation of the Supplemental HVAC Equipment, and Lessee’s indemnity of
Lessor contained in the Lease shall specifically apply to the installation,
operation, maintenance and removal of the Supplemental HVAC Equipment. During
the Lease Term, Lessee shall be solely responsible for maintaining the
Supplemental HVAC Equipment at Lessee’s sole expense, and Lessee shall reimburse
Lessor for all electricity consumed by the Supplemental HVAC Equipment, as
additional rent due hereunder, within fifteen (15) business days after Lessee’s
receipt of Lessor’s invoice for same. Upon the expiration or earlier termination
of this Lease, Lessee shall not be obligated to remove the Supplemental HVAC
Equipment from the Premises, and shall not be obligated to repair any damage to
the Premises or the Building caused by the installation or removal of such
equipment.

15. Letter of Credit; Security Deposit. Within thirty (30) days after the
Effective Date Lessor shall return the original Letter of Credit to Lessee and
Article XVI of the Basic Lease Information and Article 5 of the Original Lease
are amended to reflect that there shall be no Security Deposit.

16. Additional Option to Renew. The Renewal Options to extend the Lease Term
provided for in Article X of the Basic Lease Information remain in effect and
shall not be deemed to have been exercised by the execution of this Second
Amendment (with the intent that the Renewal Options shall be exercised as
provided for in Section 3.5 of the Original Lease prior to the expiration of the
Lease Term, as said date is extended by the terms of this Second Amendment, and
the Fair Market Rental Rate shall be 100% of the Fair Market Rental Rate
determined in accordance with Section 3.5 of the Original Lease).

17. Parking Spaces. Article XVIII of the Basic Lease Information of the Lease is
hereby deleted and the following is substituted in lieu thereof:

 

Type of Parking

  

Number of Spaces

Executive parking   

Five-tenths (.5) space per one thousand (1,000) square feet of useable area of
the Original Premises (rounded down for less than a full space);

Four-tenths (.4) space per one thousand (1,000) square feet of Rentable Area of
the Expansion Premises.

Reserved—covered   

One (1.0) space per one thousand (1,000) square feet of of useable area of the
Original Premises (any number ending with .5 or less shall be rounded down, and
greater than .5 shall be rounded up);

One and one-tenths (1.1) space per one thousand (1,000) square feet of Rentable
Area of the Expansion Premises.

Unreserved – covered    Two and two-tenths (2.2) space per one thousand (1,000)
square feet of Rentable Area (any number ending with .5 or less shall be rounded
down, and greater than .5 shall be rounded up). Rooftop –uncovered    One and
three-tenths (1.3) space per one thousand (1,000) square feet of Rentable Area
(any number ending with .5 or less shall be rounded down, and greater than .5
shall be rounded up).

 

13



--------------------------------------------------------------------------------

Subject to the terms and conditions of the Lease, as amended herein: (i) for
each executive Parking Space, Lessee shall pay to Lessor $80.00 per space per
month; (ii) for each reserved, covered Parking Space, Lessee shall pay to Lessor
$60.00 per space per month; (iii) $40.00 for each unreserved Parking Space
(covered or uncovered); and (iv) $0.00 for rooftop parking. The monthly rental
for all Parking Spaces shall be subject to periodic adjustments in accordance
with Section 18 of the Second Amendment.

Provided that no default, under any term, condition or obligation of this Lease
exists at the time of the abatement provided below, Lessee’s monthly rental fees
for the Parking Spaces shall be abated for the period commencing on the
Effective Date and continuing through that date which is eighteen (18) calendar
months following the Effective Date (the “Abated Parking Rental Fees”). The
principal amount of the Abated Parking Rental Fees, together with interest
thereon calculated at the rate of twelve percent (12%) per annum, compounded
monthly, shall be amortized evenly over the Lease Term. So long as no uncured
default occurs under the Lease, then upon Lessor’s receipt of the final monthly
installment of Rent, Lessee shall have no liability to Lessor for the repayment
of any portion of the Abated Parking Rental Fees. In the event of an uncured
default, then in addition to all of Lessor’s other remedies available under the
Lease, Lessee shall also become immediately liable to Lessor for the unamortized
portion of the Abated Parking Rental Fees existing as of the date of such
uncured Default, and interest shall accrue thereon at the Default Rate, defined
below.

Notwithstanding the foregoing or anything contained herein to the contrary, at
such time that any Installment Space becomes available for Lessee’s occupancy,
Lessee shall have the right to use the number of Parking Spaces based on the
overall ratio set forth hereinabove. For example, once Lessee takes possession
of the First Installment Space, Lessee shall be given the correlating right to
lease thirteen (13) additional Parking Spaces. Subject to availability, and
further subject to Lessee obtaining Lessor’s prior consent, which consent shall
not be unreasonably withheld, Lessee shall have the right to increase its ratio
of executive Parking Spaces attributable to the Expansion Premises (i.e.,
four-tenths (.4) space per one thousand (1,000) square feet of Rentable Area)
upon its acceptance of an Installment Space; provided, however, in the event
that Lessee elects to do (and such increase is approved by Lessor in accordance
with this Second Amendment), Lessee’s ratio of reserved Parking Spaces
attributable to the Expansion Premises shall automatically decrease
proportionately.

18. Parking Garage. Section 4.5 and Article 25 of the Original Lease are hereby
deleted in their entirety and Article 25 of the Original Lease is replaced with
the following in lieu thereof:

While Lessee is occupying the Premises and is not in default, Lessee shall have
the right in common with other Lessees to use the Parking Spaces allocated in
the Lease, subject to any applicable parking fees and rules and regulations
promulgated from time to time. If requested by Lessor, Lessee shall execute a
separate parking license agreement detailing Lessor’s and Lessee’s rights and
obligations with respect to the Parking Spaces. Lessee shall be entitled to use
only the number of spaces so allocated.

 

14



--------------------------------------------------------------------------------

Nothing herein contained shall be construed to grant to Lessee any estate in
real property nor the exclusive right to a particular Parking Space, but rather
as a license only. Lessee acknowledges that the parking facility located
adjacent to the Project (the “Parking Garage”) is owned by a third party (the
“Parking Facility Owner”). Lessor has a right to grant the use of certain
parking places within the Parking Garage to Lessees of the Project. The Parking
Spaces provided to Lessee under this Lease are subject to the terms and
conditions of Lessor’s rights with respect to such Parking Spaces. Lessee shall
be entitled to use the Parking Spaces designated in this Lease unless and until
it fails to pay the monthly rental for such Parking Spaces when due, which shall
constitute a default under this Lease, and such rights shall be immediately
suspended if all such monthly rental is not paid in full within five
(5) business days after written notice to Lessee of such failure to pay, subject
to all other remedies available within the Lease. Subject to other provisions in
this Lease, Lessee’s right to use the Parking Spaces is expressly subject to any
casualty loss, which results in Parking Spaces being unavailable, reasonable
limitations on parking hours and operations, parking access card systems or
similar access control devices, including stickers or other identification
system established by Lessor or the Parking Facility Owner. Lessee shall be
responsible for compliance with all rules and regulations applicable to the
Parking Garage, underground parking facilities and surface parking. Lessee
acknowledges that limited surface parking is available within the Project and
that Lessee’s invitees will be entitled to use of the same on a non-exclusive
basis for loading and unloading of passengers and for short term parking for
periods of time designated by Lessor, provided that (i) Lessor may grant or
permit exclusive use of portions of such surface parking area for the benefit of
other lessees/tenants or occupants within or adjacent to the Project, and may
install or permit the installation of parking meters for some or all of the
surface parking area, and (ii) Lessee shall in any event cause its employees not
to park on the surface parking expect as permitted hereunder. Parking areas
shall be used only for parking of automobiles and small trucks but in no event
shall recreational vehicles, boats or trailers be allowed while doing business
at the Project or otherwise. Lessee will not park, or permit its employees or
contractors to park, in any areas designated by Lessor or the Parking Facility
Owner for parking by visitors or for the exclusive use of other Lessees or
occupants of the Project or Hayden Ferry Lakeside. Lessor reserves the right to
refuse parking rights to Lessee or any other person who fails to comply with the
requirements set forth herein or in any separate Parking License Agreement or in
any rules and regulations related to use of parking at the Project or in the
Parking Garage; and any violation thereof shall subject the vehicle and the
offending person to be removed or immobilized a such person’s expense. Failure
to observe the rules and regulations shall terminate an individual’s right to
use the parking facilities and subject the vehicle in violation to removal
and/or impoundment. Parking stickers or other forms of identification supplied
by Lessor or the Parking Facility Owner shall remain the property of Lessor or
the Parking Facility Owner and not the property of a Lessee and are not
transferable, except as expressly permitted by Lessor. A fee may be charged for
parking access cards, identification stickers or other parking control devices
or replacements thereof. The owner of the vehicle or its driver assumes all risk
and responsibility for damage, loss or theft to vehicles, personal property or
persons while such vehicle is in the Project or the Parking Garage. Generally,
reserved parking in the Parking Garage will only be available during normal
business hours. After such hours, holders of parking access cards will be
allowed to us the Parking Garage, but will not be guaranteed the use of specific
Parking Spaces in the Parking Garage. Lessee is advised that the Parking Garage
will be available for public use both during and after

 

15



--------------------------------------------------------------------------------

normal business hours and that sporting events and other activities in the
vicinity of Hayden Ferry Lakeside may create a significant demand for spaces
within the Project and Parking Garage. Effective January 1 of each year, Lessor
or other Parking Garage owner (or their respective managers) shall have the
right to increase from time to time the monthly rental for the Parking Spaces
designated in Article VIII of the Basic Lease Information at a rate not to
exceed the greater of (i) four percent (4%) per annum (compounded annually), or
(ii) the increase over the course of the previously calendar year(s), if any, in
the Consumer Price Index for all urban consumers, U.S. City Average, published
by the United States Department of Commerce (base year 1982-1984 = 100) or any
successor index thereto as hereinafter provided (“CPI”). If publication of the
CPI is discontinued, or if the basis of calculating the CPI is materially
changed, then Lessor shall substitute for the CPI comparable statistics as
computed by an agency of The United States Government, or if none, by a
substantial and responsible periodical or publication most closely approximating
the result which would have been achieved by the CPI. If Lessor elects in its
discretion not to increase parking rates for any given calendar year of the
Lease term, Lessor does not waive its right to do so in later years at a rate
that equals the total increase in the CPI for all preceding calendar years, or
four percent (4%) per annum compounded, as the case may be.

19. Tenant Improvement Allowance. Lessee, at its sole cost and expense, will
construct any desired improvements to the Premises for Lessee’s occupation and
use (each a “Tenant Improvement” and collectively the “Tenant Improvements”),
but Lessee will be entitled to reimbursement by Lessor in the form of a Tenant
Improvement Allowance. Lessee may not make or cause to be made any Tenant
Improvements without obtaining Lessor’s prior written consent, which consent may
not be unreasonably withheld. Lessor retains the right, as a condition to any
consent granted under this Section, to place conditions on its consent such as,
but not limited to, requiring that any Tenant Improvements be constructed by
Lessor’s pre-approved contractors, requiring that Lessee post sufficient
security to assure completion of the Tenant Improvement beyond the Lessor’s
Tenant Improvement Allowance, and conditions relating to insurance required to
be carried by Lessee’s contractors. Subject to the terms and conditions of this
Second Amendment, Lessee is solely responsible for all costs associated with any
Tenant Improvements, and once any Tenant Improvements are commenced, Lessee must
diligently and continuously pursue their completion. All Tenant Improvements
must be performed in a good and workmanlike manner and in compliance with all
laws, rules, ordinances, and regulations (now or hereafter in effect) of all
governmental agencies and authorities. Further, Lessee shall comply with and
shall cause its contractors to comply with the Construction Rules and
Regulations attached hereto as Exhibit “K” and incorporated herein by this
reference. Subject to Lessor’s prior approval, which approval shall not be
unreasonably withheld, conditioned, or delayed, with respect to architectural
and construction work to be performed at the Premises, Lessee shall have the
right to undertake both “building standard” and “non-building standard”
improvements. Lessee acknowledges and agrees that any review by Lessor of
Lessee’s plans and specifications and/or right of approval exercised by Lessor
with respect to Lessee’s architect and/or contractor is for Lessor’s benefit
only and Lessor shall not, by virtue of such review or right of approval, be
deemed to make any representation, warranty or acknowledgment to Lessee or to
any other person or entity as to the adequacy of Lessee’s plans and
specifications or as to the ability, capability or reputation of Lessee’s
architect and/or contractor.

Commencing on (i) the Effective Date and continuing through the last day of the
twelfth calendar month thereafter (the “First Improvement Period”), Lessor shall
reimburse Lessee for the cost to construct any Tenant Improvements in the
Premises (i.e., the Original Premises and/or the First Expansion Premises)
commenced during the foregoing period, in cash in an amount equal to $35.00 per
square foot of Rentable Area of the Original Premises and the First Expansion
Premises, and (ii) the

 

16



--------------------------------------------------------------------------------

Second Expansion Premises Commencement Date and continuing through the last day
of the twelfth calendar month thereafter (the “Second Improvement Period”),
Lessor shall reimburse Lessee for the cost to construct any Tenant Improvements
in the Premises (i.e., the Original Premises, the First Expansion Premises,
and/or the Second Expansion Premises) completed during the foregoing period in
cash in an amount equal to $35.00 per square foot of Rentable Area of the Second
Expansion Premises ($35.00 x 10,000) for a total of $350,000.00 (collectively,
the “Tenant Improvement Allowance” and each disbursement of the Tenant
Improvement Allowance shall be hereinafter referred to as an “Allowance
Installment”). Notwithstanding anything set forth herein to the contrary, not
more than $12.00 out of the $35.00 per square foot allotment shall be used to
pay the cost of Lessee’s personal property, such as, furniture, fixtures and
equipment (the “Allotment Restriction”). In other words, $23.00 out of the
$35.00 per rentable square foot allotment must be applied towards the cost of
designing and constructing the Tenant Improvements. Tenant Improvements shall
include but are not limited to space planning costs, design and architectural
fees, engineering costs, signage costs, the cost of permits, general costs, and
costs to install telecom, back-up power, and cabling. Lessee shall only be
entitled to payment by Lessor of an Allowance Installment if and when each and
every one of the following five (5) conditions (collectively, the “Allowance
Conditions”) are fully satisfied with respect to those Tenant Improvements that
Lessee is seeking reimbursement for: (i) Lessee is not in default or breach in
any material manner under the Lease; (ii) Lessee has provided Lessor with a
written request for the applicable Allowance Installment; (iii) Lessee has
provided Lessor with proof of expenditures for the amount to be reimbursed under
the applicable Allowance Installment; (iv) the proof of expenditure show that
Lessee is in compliance with the Allotment Restriction; and (v) Lessee has
provided Lessor with full and final unconditional lien waivers from each and
every one of Lessee’s contractors and subcontractors and suppliers who furnished
labor and/or materials in connection with the performance of the applicable
Tenant Improvements. If and when each and every one of the Allowance Conditions
has been fully satisfied, Lessor will disburse to Lessee the requested Allowance
Installment within fifteen (15) business days thereafter. Lessee will only be
entitled to that portion of the Tenant Improvement Allowance for which Lessee
has provided proof of expenditures and any of Lessee’s expenditures in excess of
the Tenant Improvement Allowance and/or in excess of the Allotment Restriction
will be at Lessee’s sole cost and expense. Lessor shall not charge Lessee a
supervision or management fee in connection with Lessee’s construction of the
Tenant Improvements. Lessee may request (and Lessor agrees to do so) that Lessor
apply any unused portion of the Tenant Improvement Allowance (i.e., that portion
of the Tenant Improvement Allowance not applied towards the cost of Tenant
Improvements during the respective time period) towards the next payment(s) of
Rent due under the Lease until the applicable Tenant Improvement Allowance is
used in full. Notwithstanding anything to the contrary, the parties acknowledge
that related to the (vacant shell) ground floor area of Ferry II Building
consisting of approximately 8,434 square feet of Rentable Area, no HVAC
equipment is currently installed to service this area. Lessor shall be
responsible for the payment of installing standard HVAC equipment adequate to
accommodate building standard office load in this area in an amount up to and
not to exceed Ten and 00/100 Dollars ($10.00) per square foot of Rentable Area.

Notwithstanding anything set forth herein to the contrary, the Tenant
Improvement Allowance with respect to the Second Expansion Premises only shall
be reduced on a dollar-per-dollar basis in the amount of the actual costs, fees,
and expenses incurred by Lessor to enter into lease terminations and to relocate
the tenants who currently occupy the Second Expansion Premises. Lessee
acknowledges that the relocation costs for individual tenants may vary depending
on the specific demands of such tenant. For example, the aggregate cost to
relocate one tenant may equal $10.00 per square foot, whereas, the aggregate
cost to relocate another tenant may equal $20.00 per square foot. Accordingly,
Lessee and Lessor agree that there shall be no per square foot cap on the cost
to relocate such tenants. Rather, the actual costs, fees, and expenses incurred
by Lessor to enter into lease terminations and to relocate the tenants who
currently occupy the Second Expansion Premises shall be pooled together to
create a single figure, such figure being hereinafter referred to as Lessor’s
“Relocation Costs”. Notwithstanding the

 

17



--------------------------------------------------------------------------------

foregoing, in the event Lessor successfully enters into a lease termination with
a third-party tenant that occupies a portion of the Second Expansion Premises,
but then subsequently benefits by placing such third-party tenant into one of
Lessor’s other properties and such third-party tenant executes a lease (or
amendment to an existing lease) affirmatively agreeing to occupy the replacement
space for three (3) or more years (or extending its existing term for three
(3) or more years), any costs related to such third-party tenant shall be
expressly excluded from Lessor’s Relocation Costs. Further, notwithstanding
anything set forth herein to the contrary, in no event shall Lessee’s share of
the Relocation Costs exceed, and the Tenant Improvement for the Second Expansion
Premises be reduced by more than, Two Hundred Fifty Thousand and 00/00 Dollars
($250,000.00). By way of illustration, per Section 19, above, Lessee has the
right to be reimbursed an amount up to $35.00 per square foot of Rentable Area
of the Second Expansion Premises ($35.00 x 10,000 RSF) for a total of
$350,000.00 for Tenant Improvements to the Premises performed during the Second
Improvement Period. In the event that the Relocation Costs incurred by Lessor
equal Two Hundred Thousand and 00/100 Dollars ($200,000.00), the Tenant
Improvement Allowance for the Second Improvement Period shall be proportionately
reduced to One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).
Alternatively, in the event that the Relocation Costs incurred by Lessor equal
Four Hundred Thousand and 00/100 Dollars ($400,000.00), the Tenant Improvement
Allowance for the Second Improvement Period shall be reduced proportionately to
One Hundred Thousand Dollars ($100,000.00) and Lessor shall bear the loss of the
remaining balance in the amount One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00).

As a part of the Tenant Improvements to be constructed by Lessee pursuant to
this Second Amendment, Lessee shall have the right to place a film on the
windows of the First Expansion Premises which would minimize the ability to view
the interior of the First Expansion Premises from the exterior of the Project;
provided, however, Lessee must obtain Lessor’s prior written consent with
respect to the grade of shading of the film.

20. Alterations. Section 9.1 of the Original Lease is hereby amended to reflect
that Lessor’s prior consent shall not be required with respect to any interior
Alterations to the Premises which do not affect the structural components of the
Premises or which can be seen from (or may affect any area) outside the
Premises.

21. Relocation of Indoor and Exterior Building Signage. Subject to the rights of
any existing lessee (including the assignee or successor-in-interest to such
lessee) and the receipt of approval of city/municipality in which the Project is
located and any other appropriate governmental agencies and further subject to
conformance with that certain Comprehensive Sign Package for Hayden Ferry
Lakeside dated May 28, 2002 (as amended, “Comprehensive Sign Package”), Lessee
shall have the option at any time during the Term of the Lease to: (i) to remove
its existing “eyebrow” sign in the location shown on Exhibit “F-1” to the
Original Lease (the “Eyebrow Sign”) and erect a new sign (sign type 2 in the
Comprehensive Sign Package) classified as “Secondary Office Tenant Signage” in
the Comprehensive Sign Package on the exterior of the Ferry II Building in the
location depicted on Exhibit “H” attached hereto and identified as Location 1 on
Exhibit “H” attached hereto (i.e., the location depicted on Sheet Number 14 of
the Comprehensive Sign Package and identified as “Purple Form”) (the “Secondary
Exterior Signage”); (ii) erect a sign panel (sign type C in the Comprehensive
Sign Package) on the monument sign depicted on Exhibit “H-1” attached hereto
identified as “Monument 1” in the Comprehensive Sign Plan (Sheet Number 1a) in
the located designated as “TENANT FOUR”; (iii) erect a sign panel (sign type B1
in the Comprehensive Sign Package) on the monument sign depicted on Exhibit
“H-2” identified as “Monument 2” in the Comprehensive Sign Plan (Sheet Number
2a) in the located designated as “TENANT TWO”, and (iv) erect a sign panel (sign
type B1 in the Comprehensive Sign Package) on the monument sign depicted on
Exhibit “H-3” attached hereto identified as “Monument 3” in the Comprehensive
Sign Plan (Sheet Number 3) in the located designated as “TENANT TWO”. Lessee
understands that certain third parties have pre-existing rights to Lessee’s
desired signage on the exterior

 

18



--------------------------------------------------------------------------------

of the Ferry I Building and Ferry II Building in the locations depicted on
Exhibit “H” attached hereto and identified as Locations 2 on Exhibit “H”
attached hereto (i.e., the locations depicted on Sheet Number 14 of the
Comprehensive Sign Package and identified as “Blue Form”) (each a “Top Exterior
Signage Panel”). In the event that a third party’s rights to a Top Exterior
Signage Panel are relinquished by such third party or are terminated for any
reason, Lessee shall have the option to remove the Eyebrow Sign or remove the
Secondary Exterior Signage, as applicable, and erect a new sign (sign type 1 in
the Comprehensive Sign Package) classified as “Primary Office Tenant Signage” in
the Comprehensive Sign Package on the available Top Exterior Signage Panel and,
in such event, Lessee shall be solely responsible for all costs and expenses
relating to any such signage, including, without limitation, design,
installation, any operating costs, maintenance, cleaning, repair and removal.
Lessee shall be obligated to pay the cost and expense of repairing any damage
associated with the removal of any such signage. Once Lessee exercises its right
to a Top Exterior Signage Panel, Lessee shall have no further rights with
respect to the other Top Exterior Signage Panel. In addition to the foregoing,
Lessee shall have the right to maintain its existing sign panel on the monument
sign in front of the Building in the location shown on Exhibit “F-2” to the
Original Lease. Except as otherwise set forth herein, all covenants in
connection with the Lessee’s signage set forth in Section 6.8.2 of the Original
Lease shall continue to apply to the signage rights granted to Lessee herein.

22. Back-Up Generator. Concurrently with their execution of this Second
Amendment, Lessor and Lessee shall execute the Back-Up Generator and UPS License
Agreement attached hereto as Exhibit “I”.

23. Restoration at Lease Termination. Notwithstanding anything in the Lease to
the contrary, Lessor hereby acknowledges that Lessee shall have no obligation to
remove the Tenant Improvements to the Premises upon the expiration of the Lease
Term.

24. Notice Address for Lessor. Article II of the Basic Lease Information is
hereby amended to reflect that the following shall be Lessor’s address:

PKY FUND II PHOENIX II, LLC

390 N. Orange Ave., Suite 2400

Orlando, FL 32801

Attention: Chief Operating Officer

with a copy to:

PKY Fund II Phoenix II, LLC

c/o Parkway Properties

188 East Capital Street, Suite 1000

Jackson, MS 39201

Attention: Roy Butts

25. Brokers. Except for Parkway Realty Services, as Lessor’s agent, and CB
Richard Ellis, as Lessee’s agent (collectively, the “Brokers”), Lessor and
Lessee warrant and represent to each other that there are no claims for
brokerage commissions or finder’s fees in connection with this Second Amendment
or the leasing of the Expansion Premises. Lessor agrees that it shall be
obligated to pay the Brokers any leasing commission or other fees due pursuant
to a separate written agreement with the Brokers. Lessor and Lessee shall
indemnify each other against and hold the other party harmless for, from and
against all liabilities arising from any such claims, including attorneys’ fees
incurred by the non-breaching party in connection therewith.

 

19



--------------------------------------------------------------------------------

26. Existing Claims. Lessee agrees and acknowledges that to the actual knowledge
of Lessee there are no existing claims or causes of action against Lessor
arising out of the Lease, either currently or which would exist with the giving
of notice or with the passage of time, nor are there any existing defenses which
Lessee has against the enforcement of the Lease by Lessor.

27. Incorporation of Prior Agreements. This Second Amendment contains the entire
understanding of the parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such matter shall be effective for any purpose.

28. Modification of Amendment. This Second Amendment may not be amended or
modified, nor may any right or obligation hereunder be waived orally, and no
such amendment or modification shall be effective for any purpose unless it is
in writing and signed by the party against whom enforcement thereof is sought.

29. Interpretation. This Second Amendment shall be construed reasonably to carry
out its intent without presumption against or in favor of either party. The
parties acknowledge that both parties have caused this Second Amendment to be
reviewed by legal counsel of their choice. No negotiations concerning or
modifications made to prior drafts of this Second Amendment shall be construed
in any manner to limit, reduce or impair the rights, remedies or obligations of
the parties under this Second Amendment or to restrict or expand the meaning of
any provisions of this Second Amendment. If any provision hereof shall be
declared invalid by any court or in any administrative proceedings, then the
provisions of this Second Amendment shall be construed in such manner so as to
preserve the validity hereof and the substance of the transactions herein
contemplated to the extent possible. The Section headings are provided for
purposes of convenience of reference only and are not intended to limit, define
the scope of or aid in interpretation of any of the provisions hereof.

30. Full Force and Effect; Counterparts. The Lease shall remain in full force
and effect in accordance with its original terms and provisions, except as
expressly modified by the terms of this Second Amendment. This Second Amendment
shall be governed by Arizona law and shall be binding on the parties hereto and
their respective successors and assigns. This Second Amendment may be executed
by the parties hereto in one or more counterparts. All counterparts shall be
valid and binding on the party or parties executing them and all counterparts
shall constitute one and the same document for all purposes. Each signatory to
this Second Amendment represents and warrants to the other party that this
Second Amendment has been duly authorized, executed and delivered by or on
behalf of the party for which it is signing.

[SIGNATURE PAGE TO FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Office
Lease to be effective as of the date set forth above.

 

LESSOR:

     

LESSEE:

PKY FUND II PHOENIX II, LLC,

a Delaware limited liability company

     

LIFELOCK, INC.,

a Delaware corporation

By:

  

 

     

By:

  

 

Name:

  

 

     

Name:

  

 

Its:

  

 

     

Its:

  

 

By:

  

 

        

Name:

  

 

        

Its:

  

 

        

IN CONNECTION WITH SECTION 6(C)

AND SECTION 7 ONLY,

FERRY I BUILDING OWNER:

 

PKY FUND II PHOENIX I, LLC,

a Delaware limited liability company

                    

By:

  

 

        

Name:

  

 

        

Its:

  

 

        

 

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

FIRST INSTALLMENT SPACE

 

LOGO [g541292g63x13.jpg]

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

PATIO AREA PROVISIONS

1. Patio Seating. Lessee shall have a revocable license to provide seating in
the Patio Area. Lessee, at its cost, shall comply with all relevant state,
municipal or local laws, regulations, rules or ordinances applicable to its
operations in the Patio Area, and shall obtain all necessary permits or licenses
for the same. Commencing on the Commencement Date for the First Installment
Space, Lessee shall, at its sole cost, be directly responsible for daily
maintenance, trash pick-up and cleaning of the Patio Area and will take
reasonable steps to keep the Patio Area reasonably clean and neat.

2. Maintenance of Patio Area. Lessee shall keep the Patio Area in a neat, clean
and orderly condition, and shall repair any damage to (or substitute and/or
replace, as the case may be) the facilities thereof, including, without
limitation, the tables and chairs contained therein, at Lessee’s expense and in
all events subject to and in accordance with the provisions of the Lease.

3. Design Plans and Specifications. Lessor shall have absolute and final
approval and control over all visual and aesthetic elements of the Patio Area.

4. Customer Complaints. If Lessor, during any six (6) month period, receives
more than three (3) unresolved complaints on Lessee’s use of the Patio Area,
Lessor may revoke Lessee’s right to use the Patio Area in the event that Lessee
fails to cure said violations in accordance with the provisions of the Lease.

6. Lease Applicability. It is understood and agreed that the Patio Area does not
form a part of the Premises, but the Patio Area and Lessee’s use thereof is
subject to such other terms, covenants and conditions of the Lease as Lessor
deems applicable from time to time, including, without limitation, the
indemnity, insurance and default provisions of the Lease, and any provisions
relating to Lessee’s compliance with laws and regulations.

7. License Termination. The terms of this Exhibit B and Lessee’s license
relating to the Patio Area may not be assigned, directly or indirectly, by
operation of law or otherwise, if the Premises ceases to be used for the use set
forth in the Lease.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

SECOND INSTALLMENT SPACE (INCLUDING PATIO AREA)

 

LOGO [g541292g16e45.jpg]

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “D”

SHELL AND CORE CONSTRUCTION

 

Demising & Corridor

Partitioning

    

Full-height demising partition with 5/8” Type-X gypsum wallboard attached to
both sides of 3 5/8” 20-gauge metal studs at 24” on center. Demising partition
to extend to underside of floor deck and to have smooth finish and eggshell
paint on the Lessee side.

 

One-hour-rated corridor partition to have the same construction as the demising
partition, with fire taping and caulking as required by code, R-11 insulation,
gypsum board, and sound caulking at floor. Corridor side of the partition wall
to be finished with wall covering and 6 1/2” hardwood base (stained to match
Architect’s sample); Lessee side of the partition to be finished as specified in
Lessee’s drawings.

Lessee Partitioning

    

2 1/2” 25-gauge metal studs at 24” on center with one layer of 5/8” gypsum
wallboard on both sides. Partitions to extend from floor to underside of ceiling
grid of 6” above ceiling, at Lessor’s option, with smooth finish, eggshell
paint, and base on both sides.

Lessee Entry

Doors/Frames

    

Recessed 3’0” x 7’ 10” x 1 3/4” solid-core, quarter-sliced, medium-figured
cherry veneer door (stained to match Architect’s sample) with mortised lever
lockset and Western Integrated door frame with 302 trim and clear-anodized
finish. Entry doors to have a single light in door panel, fire rated as required
by code. A secondary entry/exit door (without sidelight) shall be provided, if
required by code. Entire door assembly to have a 20-minute fire rating.

Lessee Interior

Doors/Frames

    

3’0” x 7’10” x 1 3/4” solid-core, quarter-sliced, medium-figured cherry veneer
door (stained to match Architect’s sample). Western Integrated door frame, 302
trim, with clear-anodized finish.

Lessee Entry Hardware

    

Schlage mortised lever lockset with 07 lever, finish to be US26D satin chrome.
LCN closer 4040 series. 2 pair Hager ball bearing butt hinges, 4 1/2” x 4 1/2”,
with wide throw capacity, finish to be US26D. Trimco wall stop, finish to be
US26D. Keying hardware to coordinate with Building and floor master.

Lessee Interior Hardware

    

Schlage cylindrical lever latch set with 07 lever, finish to be US26D satin
chrome. 2 pair Hager butt hinges, 4 1/2” x 4 1/2”, with wide throw capacity,
finish to be US26D. Trimco wall stop, finish to be US26D. If required, LCN
closer 4040 series.

Acoustical Ceiling

    

Suspended white 2’ x 2’ Armstrong Ultima 1912 ceilings with DuraBrite
acoustically transparent membrane; NRC .70; LRV .89; square regular in 9/16th
grid.

Floor Covering

    

Carpet: Shaw, 24-30 oz. weight and 1/18 – 1/10-gauge broadloom carpet with
“Action Bac”.

 

Vinyl composition tile (ACT): Armstrong “Imperial Texture, Standard Excel on” or
equal, 12” x 12”, 1/8”-gauge.

 

D-1



--------------------------------------------------------------------------------

Base

    

Rope or equal, 4” rubber base. Base to be 4”-high coved rubber base throughout,
or as noted otherwise in Lessee’s drawings.

Paint

    

Dunn Edwards “Supreme,” Fraise “Lo Go,” or equal, eggshell paint on smooth
finish (VOC free paint).

Window Coverings

    

1” mini-blinds with dust guard at all exterior windows, Leveler or equal,
provided by Building owner. Mini-blinds must be either fully raised in lock-up
position or fully lowered.

Fire Extinguisher Cabinet

    

Larsen’s architectural series 2, semi-recessed,  1/2” rolled edge with brushed
stainless finish, or equal.

Fire Protection Sprinkler

System

    

Semi-recessed white sprinkler head with white escutcheon, centered in ceiling
tile. Necessary sprinkler drops to meet City codes. Fully concealed white
sprinkler head on drywall ceilings/soffits/headers at Lessor’s option.

HVAC

    

2’ x 2’ 4-way white diffuser and perforated return-air grille, thermostat
installation, flexible duct and air devices. All thermostats to be coordinate
with light switches, per Architect. Alternative upgrades: Titus, Omni (see
Schedule 3).

Lessee Light Fixtures

    

Suspended linear ambient uplight. Peerlite, Cerra 7, 7CRM7-1 or equal, with
single T5 (3500ºK) lamp, minimum 54 watts, available in lengths of 4’, 8’, and
12’. Bottom of fixture mounted at 8’-0” above finished floor. Coordinate with
Building owner for orientation of fixtures.

Light Switches

    

Single-pole rocker switch, cover plate white.

Exit Lights

    

Provided as required by City codes. Lithonia “Precise Collection” “LRP” exit
lights. LED lamps, red letters on clear mirrored background.

Electrical Convenience

Outlet

    

Duplex wall outlet, cover plate white.

Data/Telephone Outlet

    

Rough-in box with mud ring and pull ring. Lessee will coordinate with its
communications equipment company to obtain detailed requirements to inclusion in
construction plans and schedule.

Telephone Mounting Board

    

One 4’ x 8’ x  3/4” ACX fire-rated plywood mounting board, plywood painted to
match adjacent walls. (Smaller lessees may require only a 4’ x 4’ mounting
board).

 

D-2



--------------------------------------------------------------------------------

EXHIBIT “E”

TEMPORARY SPACE

 

LOGO [g541292g46m75.jpg]

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT “E-1”

SPACE PLAN ON TEMPORARY SPACE

 

LOGO [g541292g16u42.jpg]

 

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT “F”

SECOND EXPANSION PREMISES

 

LOGO [g541292g30z61.jpg]

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT “G”

FORM OF FITNESS CENTER APPLICATION AND WAIVER

 

G-1



--------------------------------------------------------------------------------

[INSERT PARKWAY LOGO]

In order to be permitted to use the Fitness Center facility at the Hayden Ferry
Lakeside Project located within the building commonly known as Hayden Ferry
Lakeside – Phase             , with the street address of             East Rio
Salado Parkway, Tempe, Arizona 85281, all parts of this form must be read,
understood and signed. BY SIGNING THIS DOCUMENT YOU ACKNOWLEDGE THAT USE OF ANY
AREA OF THE FITNESS CENTER FACILITY IS COMPLETELY AT YOUR OWN RISK, AND THAT YOU
UNDERSTAND THE RULES AND REGULATIONS OF USING SAME.

Fitness Center Member:                                          

Address:                                         

City:                                                 State:
                                              Zip:
                                             

Daytime Phone: (            )                                          Evening
Phone: (            )                                         

Emergency Contact:                                                        
Relationship:                                                      

Daytime Phone: (            )                                          Evening
Phone: (            )                                         

Monthly Rate*: N/A Membership: Month to Month

 

*

The above rate is subject to change with thirty (30) days prior written notice.

COVENANT NOT TO SUE FOR INJURY OR DAMAGES:

NOTICE: This is a legally binding agreement. By signing this agreement, you
waive your right to bring a court action to recover compensation or to obtain
any other remedy for any injury to yourself, or damage to or loss of your
property, or for your death however caused arising out of your use of the
Fitness Center facilities of the Hayden Ferry Lakeside Project, now or in the
future.

In consideration of the use of the Fitness Center, I hereby agree to release and
discharge PKY FUND II PHOENIX II, LLC, Parkway Properties, Inc. and Parkway
Realty Services, LLC, and their direct and indirect parent companies and
subsidiaries and any of their affiliated entities, successors and assigns, as
well as their respective current or future agents, owners, officers, members,
employees and all other persons or entities acting in any capacity on their
behalf (hereinafter collectively referred to as “Parkway”), on behalf of myself,
my children, my parents, my heirs, assigns, personal representative and estate
as follows:

I understand that the reaction of the heart, lung and blood vessel system to
exercise cannot always be predicted with accuracy. I know there is a risk of
certain abnormal changes occurring during or following exercise which may
include abnormalities of blood pressure or heart attacks. Use of the weight
lifting equipment and participating in heavy body calisthenics may lead to
musculoskeletal strains, pain, and injury if adequate warm-up, gradual
progression, and safety procedures are not followed. I am using this equipment
and participating in these exercises solely at my own risk. I assume full
responsibility for any injuries which may occur during my use of the Fitness
Center.

I certify that I will exercise at my own risk. I also understand that Parkway
assumes no responsibility for any illness, accident or injury I may incur from
the use of the equipment, services or facilities, and I hereby agree to hold
harmless Parkway for any such illness, accident or injury.

 

G-2



--------------------------------------------------------------------------------

Should it become necessary for Parkway to incur attorney’s fees and costs to
enforce this agreement, or any portion thereof, I agree to pay all reasonable
costs and attorney’s fees thereby expended, or for which liability is incurred.

I certify that I have health, accident and liability insurance to cover any
bodily injury or property damage I may suffer or that I may cause to others
while utilizing the Fitness Center.

I hereby agree to comply with all rules and regulations, attached as Exhibit A,
for the Fitness Center facility as may be amended by Parkway from time to time.

All individuals are strongly encouraged to consult with a physician before
entering a non-medically supervised exercise program.

I HAVE HAD SUFFICIENT OPPORTUNITY TO READ THIS ENTIRE DOCUMENT. I have read and
understood it, and I agree to be bound by its terms.

 

 

Signature

 

 

Printed Name & Date

 

 

Member & Suite Number

 

G-3



--------------------------------------------------------------------------------

Exhibit “A” to Fitness Center Application and Waiver

Fitness Center

Rules and Regulations

1. Only members may utilize the Fitness Center. Visitors are not permitted.

2. Members who participate in the Fitness Center will be doing so at their own
risk. Parkway is not responsible for any injury that may occur to individuals
participating in any exercise activity. Participation in exercise activity is on
a voluntary basis.

3. The Fitness Center is intended to give members a clean, safe and enjoyable
place to exercise for general fitness purposes. Bodybuilders and some
highly-conditioned athletes may find that this facility is not sufficient for
their workout goals, and it is therefore suggested that another facility may
better suit the needs of this special population.

4. Attire: Proper athletic attire must be worn at all times. Tennis shoes must
be worn at all times. Absolutely no sandals, open toed or open-backed shoes are
permitted. T-shirts must be worn. Tank tops are not allowed. No jeans or jean
shorts allowed.

5. Food is not permitted in the Fitness Center. No gum is allowed.

6. Water, Gatorade or sports drinks are permitted provided they are in a
sealable, plastic container.

7. Radios and tape or CD players are not permitted unless they are personal
units (such as a “Walkman or Ipod”) equipped with headphones.

8. No tobacco, drugs or illegal substances of any kind are allowed in the
facility.

9. Parkway is not responsible for lost or stolen items.

10. Members are required to pick-up after themselves and discard trash and
remove personal items.

11. For safety reasons, personal items, bags and other items are to be stored in
lockers only and not on the Fitness Center floor.

12. Lockers are assigned and are on a first-come, first-serve basis.

13. Members are required to use their towels to wipe down cardiovascular, weight
circuit, and free weight equipment immediately after each use.

14. Weight Area Etiquette: Use of chalk is not permitted. Other members must be
allowed to “work in” between sets. Return weights to the tree or rack. Weights
may not be set against the wall, mirror, benches or other equipment. Weights or
dumbbells may not be dropped on the floor or benches. Spotters are strongly
recommended when using heavy free weights

15. Cardiovascular Area Etiquette: During busy times or whenever someone is
waiting for a machine, observe the 30-minute time limit on all cardiovascular
equipment. Wipe down equipment after each use.

16. Report damaged equipment immediately to Parkway staff.

17. Report unsafe exercise or bathroom conditions immediately to the Parkway
staff.

18. Report injuries immediately to the Parkway staff.

19. The Fitness Center reserves the right to refuse service to any member who
violates any rule or regulation, or engages in any verbal and/or physical abuse
of the staff or members.

20. If at any time a member does not comply with the rules, the member will be
asked to leave, and/or his/her fitness center privileges will be revoked.

21. Cellular phones may only be used outside the Fitness Center and for
emergency only. Due to safety concerns and distractions, the use of cellular
phones is not permitted in the Fitness Center.

22. You are expected to act in a courteous and respectful manner. Profanity,
yelling, rude or boisterous behavior will not be tolerated.

23. No equipment is to be moved from its designated area and may not be taken
out of the Fitness Center.

24. Members are required to provide their own towels for use in Fitness Center
workout areas and bathrooms for both personal hygiene and the hygiene of others.

 

G-4



--------------------------------------------------------------------------------

EXHIBIT “H”

LOCATION OF EXTERIOR SIGNAGE ON FERRY II BUILDING AND PROJECT MONUMENTS

 

LOGO [g541292g39c50.jpg]

 

 

H-1



--------------------------------------------------------------------------------

EXHIBIT “H-1”

MILL AVENUE BRIDGE MONUMENT SIGN

 

LOGO [g541292g00i95.jpg]

 

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT “H-1”

MONUMENT 3 GARAGE ENTRANCE

 

LOGO [g541292g39a87.jpg]

 

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT “H-2”

CENTER ENTRANCE MONUMENT SIGN

 

LOGO [g541292g94t06.jpg]

 

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT “I”

BACK-UP GENERATOR LICENSE AGREEMENT

THIS BACK-UP GENERATOR LICENSE AGREEMENT (this “Agreement”) is made this
            day of                     , 2013, by and between PKY FUND II
PHOENIX II, LLC, a Delaware limited liability company (“Owner”) and LIFELOCK,
INC., a Delaware corporation (“Licensee”). Capitalized terms used herein and not
otherwise defined shall have the meaning given them in the Lease (as that term
is hereinafter defined).

W I T N E S S E T H:

WHEREAS, Owner, as Lessor, and Licensee, as Lessee, are parties to that certain
Office Lease dated May 18, 2007 (as amended from time to time, the “Lease”), for
premises in that certain office building more commonly known as Hayden Ferry
Lakeside—Phase II, 60 East Rio Salado Parkway, Tempe, Arizona 85281(the
“Building”); and

WHEREAS, Licensee desires to hire from Owner and Owner desires to grant Licensee
the right to occupy certain space in the Building for the installation,
operation, maintenance, repair, and replacement of equipment more particularly
referred to herein as a “Back-Up Generator” on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, Owner and Licensee agree as follows:

1. Grant of License.

a. Owner grants Licensee an exclusive license (the “License”) to use a portion
of the ground floor level of the Building in the location shown on Exhibit A
hereto (the “Generator Pad”) for the installation, operation, maintenance,
repair and replacement of a diesel fuel generator, of up to             kVA,
together with associated cabling, piping and conduits, as more particularly
described in Exhibit B hereto (the “Back-Up Generator”) (the Generator Pad is
referred to in this Agreement as the “Ancillary Space”). The Back-Up Generator
and all lines and related facilities and supporting equipment installed in
connection therewith are referred to herein as the “Covered Facilities”. Subject
to the prior approval of Owner, which consent shall not be unreasonably
withheld, and the prior approval of the appropriate city/municipality in which
the Project is located and any other appropriate governmental agencies, Licensee
shall have the right to modify the size of the Generator Pad in order to
accommodate the Back-Up Generator.

b. Licensee accepts possession of the Ancillary Space in its “AS-IS” condition
and Owner shall have no obligation to perform, or pay for, any work,
improvements or alterations in or to the Ancillary Space in connection with this
Agreement or otherwise, except for Lessor’s maintenance and repair obligations
under the Lease. Licensee acknowledges that it has neither received nor relied
upon any representation or warranty made by or on behalf of Owner with respect
to the condition of the Ancillary Space or the suitability thereof for
Licensee’s purposes.

c. The License and the use of the Ancillary Space shall be at no charge to the
Licensee.

d. The term of the License shall commence, and this Agreement shall become
effective on, the date that Owner has delivered to Licensee a fully executed
copy of this Agreement and, subject to the terms of Section 9 below, shall
continue in effect so long as the Lease remains in effect, as the same may be
amended.

 

I-1



--------------------------------------------------------------------------------

2. Use of the Ancillary Space and Related Pathways.

a. The Generator Pad shall be used only for purposes provided in Section 1 and
solely in connection with the use and occupancy of the Premises demised from
time to time under the Lease by Licensee, and no other purpose whatsoever.
Except as needed for the proper and reasonable operation and maintenance of the
Back-Up Generator and in compliance with all applicable laws, no Hazardous
Materials be used in the operation of the Back-Up Generator or stored in or
about the Generator Pad. Except as expressly authorized in accordance with
Section 9, Licensee shall not make any alterations of or improvements to the
Back-Up Generator or the Generator Pad.

b. Licensee shall, at its sole cost and expense, obtain and, throughout the tem
of this Agreement, maintain in effect all required licenses and permits
necessary for the use and operation of the Back-Up Generator. Prior to Lessor’s
delivery of the Ancillary Space, and thereafter, upon request, Licensee shall
provide copies to Owner of all licenses and permits obtained by Licensee with
respect to the use and operation of the Back-Up Generator.

c. Owner and Licensee acknowledge that the Back-Up Generator will serve and will
be connected to, the Premises (demised under the Lease) by means of existing (in
place as of the date of this Agreement) conduits, electrical lines and cabling
(collectively, “Lines”). Owner shall have the right to approve the proposed
pathways of said Lines to and from the Premises and the Ancillary Space; and, in
addition to the foregoing, Owner, in its reasonable discretion, reserves the
right to require Licensee to relocate any Lines, at the expense of Owner, if
Owner determines that such space is required for other Building purposes and a
pathway that provides equivalent utility and serviceability to Licensee in the
use and operation of the Back-Up Generator is provided by Owner. Without
limiting the generality of the terms of this Section, Licensee shall have no
right to serve or connect the Back-Up Generator to any other premises or any
other tenants/occupants of the Building, other than occupants of the Premises
then leased by Lessee under the Lease.

3. [Intentionally Deleted]

4. Access to Ancillary Space.

a. Licensee acknowledges that the Generator Pad is located in an area of the
Building that is restricted to access by qualified personnel, and that the area
is located within a locked and fenced area on the ground level. Licensee shall
only allow qualified engineers and persons with direct responsibility for the
installation, operation, maintenance, repair and replacement of the equipment
located therein to have access to the Ancillary Space, and all keys to the
Ancillary Space shall be issued by Owner and shall be keyed off of the
Building’s master key system. Licensee shall not alter or add to any Owner
approved locks to the Ancillary Space at any time.

b. All installation, maintenance, repair and replacement activities within the
Ancillary Space shall be coordinated in advance by Licensee with Owner and,
absent emergencies, Licensee shall make reasonable efforts to cause the same
shall be performed during normal business hours of the Building. Owner reserves
the right to impose a reasonable charge to Licensee for the time of any Building
engineers required to be present during testing or other work performed during
hours other than normal business hours, and such charges shall be for the
account of Licensee and shall be paid within twenty (20) days of presentation of
an invoice therefor.

 

I-2



--------------------------------------------------------------------------------

c. Subject to the foregoing provisions of this Section 4, Licensee and its
authorized personnel shall have the right to access the Ancillary Space on a 24
hours per day, 7 days per week, 365 days a year basis, for the purposes of
installation, maintenance, repair and replacement of equipment; provided,
however, Licensee and its employees and agents shall observe and adhere to the
reasonable directions of the Building engineer and any security and sign-in
procedures applicable to vendors accessing the Building.

d. Owner shall have the right to access the Ancillary Space and any equipment of
Licensee located therein at any time after giving Licensee such oral (including
telephonic) notice as is reasonable under the circumstances, and Owner shall
have no liability to Licensee for any such access except as otherwise provided
in Section 7(a).

e. Licensee shall at all times maintain and provide to Owner the name and
contact information of an authorized representative who can be contacted for
authorization for access and/or in case of an emergency. As of the Effective
Date, Licensee has designated                         as its representative with
respect to the matters set forth in this Agreement, who, until further written
notice to Owner, shall have full authority and responsibility to act on behalf
of the Licensee as required in this Agreement.

5. Building Services. Owner shall not be obligated to provide any Building
services to the Ancillary Space other than elevator service to the ground floor
level, ceiling lighting in the areas of the Ancillary Space, maintenance of the
fence and an electric line sufficient to provide monitoring service to the
Back-Up Generator.

6. Maintenance and Repair of Equipment; Compliance with Laws. Licensee shall at
all times during the term of this Agreement maintain and repair the Covered
Facilities, at its sole cost and expense, in good and operating condition,
consistent with all warranties and operating manuals for such equipment and in
accordance with all applicable laws, including without limitation, laws where
compliance relates to or is triggered by Licensee’s particular use of the
Ancillary Space or any portion thereof or any Alterations performed by Licensee,
whether such laws are now in effect or enacted in the future and whether or not
now foreseeable or require structural improvements. Without limiting the
generality of the foregoing, Licensee shall be required to install, at its sole
cost and expense, any and all necessary mechanical, electrical and life safety
systems reasonably required by Owner in connection with the use and operation of
the Back-Up Generator.

7. Risk of Loss, Insurance, Indemnification and Release.

a. Except for loss arising out of the gross negligent acts or omissions, willful
misconduct or breach of obligations pursuant to this Agreement by Lessor, its
employees, agents or contractors, Licensee shall assume the full risk of loss
with respect to installation, operation, maintenance, repair and replacement of
the Covered Facilities, including any failure or interruption of operations
thereof, and Owner shall not be liable for any damage to or theft or loss of
property, or any loss of business, whether caused by the bursting, leaking or
overflowing of water, sewer or sprinkler pipes, plumbing fixtures, or any other
act or thing. Further, Owner shall not be liable to Licensee for any loss or
damage that may be occasioned by or through the acts or omissions of any other
persons whomsoever, except for the gross acts or willful misconduct of Owner,
its employees, agents or contractors.

b. The release and indemnification provisions of the Lease are hereby made
applicable to the use and operation of the Back-Up Generator and any
maintenance, repair, replacement and other activities of Licensee and its
employees, agents, contractors and invitees in and about the Ancillary Space on
the same terms and conditions as if said space was deemed a portion of the
Premises demised under the Lease.

 

I-3



--------------------------------------------------------------------------------

c. Prior to actual entry into the Ancillary Space pursuant to this Agreement,
Licensee shall provide Owner with an original certificate of insurance issued on
an “ACORD” form certifying that Licensee has in effect the insurance required of
Lessee under the Lease, covering the Ancillary Space, as a part of the Premises.
All such insurance shall be in the form and provide the coverages required by
the Lease.

8. Taxes. Licensee shall be responsible for payment of any and all applicable
taxes or assessments attributable to or levied against any the Covered
Facilities during the term of this Agreement. If Owner is assessed such taxes or
assessments, Licensee shall either (i) pay such taxes and assessments prior to
the date of delinquency, provided Owner has furnished Licensee with the tax bill
or assessment no less than thirty (30) days prior to the payment due date, or
(ii) Licensee shall reimburse Owner for such taxes and assessments (but not
including any penalties or interest) upon twenty (20) days’ notice and
satisfactory proof of payment of the tax charges and/or assessments by Owner.

9. Default and Termination.

a. This Agreement shall terminate automatically upon any termination of the
Lease. In addition, Owner shall have the right to terminate this Agreement
following any default by Licensee under this Agreement (i) with respect to
monetary defaults, if the same is not cured within five (5) days of receipt by
Licensee of written notice of said default, and (ii) with respect to
non-monetary defaults (other than as hereinafter provided in this Section 6), if
Licensee does not promptly commence the cure thereof within ten (10) days of
receipt of written notice by Licensee of said default and diligently pursue such
cure to completion, and does not complete the cure thereof within thirty
(30) days of said written notice. This Agreement and the License granted
hereunder are personal to the named Licensee under this Agreement, and subject
to the foregoing, is expressly made non-assignable and no portion of the
Ancillary Space may be sublicensed or occupied or used by any other person or
entity without Owner’s prior written consent (which consent may be withheld by
Owner in its sole and absolute discretion). This Agreement and the License
herein granted shall be automatically terminable by Owner, without further
notice, upon the breach or violation of the foregoing prohibition. Any
termination of this Agreement by Owner under this Section following a default by
Licensee under this Agreement shall, at the election of Owner and upon written
notice to Licensee, as Lessee under the Lease, be deemed a default by Licensee,
as Lessee, under the Lease.

b. Except as provided in Section 9, Licensee shall promptly remove any personal
property from the Ancillary Space upon expiration or earlier termination of the
License. Any personal property remaining in the Ancillary Space following such
expiration or termination date, shall be deemed abandoned by Licensee, and may
be stored and/or disposed of by Owner as permitted by law.

10. Alterations.

No installations, additions, improvements or replacements of any of the Back Up
Generator or any of the Ancillary Space shall be performed by Licensee, other
than Permitted Maintenance and Repair (as defined below), without the prior
consent of Owner, which shall not be unreasonably withheld, conditioned or
delayed. Without limiting the generality of the foregoing, no expansion of the
size of existing equipment or addition of new equipment beyond the Ancillary
Space is permitted under this Agreement. Notwithstanding anything to the
contrary in the foregoing, Licensee may perform items of Permitted Maintenance
and Repair in accordance with this Section10. Any such installations, additions,
improvements or replacements shall be deemed Alterations under the Lease, and
shall be subject to the terms of the Lease, including, without limitation, the
requirement that Licensee submit plans and specifications therefor to Owner.
Notwithstanding anything to the contrary in the foregoing or in this Agreement,
Licensee may perform regularly scheduled maintenance, repair and replacement of
the Covered Facilities, and upon prior written notice to Owner, conduct testing
of the Back-Up Generator (“Permitted Maintenance and Repair”).

 

I-4



--------------------------------------------------------------------------------

11. Surrender Obligation at End of License.

It is the intent of the parties that the Covered Facilities shall at all times
remain the personal property of Licensee during the Lease Term and shall not be
deemed permanently affixed or attached to the Building or any portion thereof.
Notwithstanding anything to the contrary in this Agreement, upon the termination
or expiration of this Agreement, title to the Covered Facilities shall pass to
Owner from Licensee, in their “AS IS” condition, but free and clear of any and
all liens and security interests, and Licensee shall have no obligation (or
right) to remove the same from their existing location, and Owner shall be
solely responsible for the de-commissioning or re-engineering of the same;
provided, however, nothing herein shall be deemed to terminate the survival of
the indemnification obligations of Licensee under the Lease with respect to the
Covered Facilities with respect to any act or omission of Licensee occurring
prior to the expiration or earlier termination of the Lease.

12. Miscellaneous.

a. Licensee acknowledges and agrees that the rights granted it under this
Agreement are contract rights and not an estate or interest in land or real
property. Licensee disclaims and waives any leasehold estate or other possessory
interest in the Ancillary Space by reason of its use of the Ancillary Space.

b. All amounts payable by Licensee to Owner that are not paid when due hereunder
shall bear interest at twelve percent (12%) per annum.

c. Should any party hereto institute any action or proceeding in court to
enforce any provision hereof or for damages by reason of an alleged breach of
any provision of this Agreement, or if the defense of any action between the
parties hereto is based upon this Agreement, the “prevailing party” shall be
entitled to recover from the losing party or parties reasonable attorneys’ fees
and costs, and court costs. The term “prevailing party” as used in this Section
shall include, without limitation, any party who is made a defendant in
litigation in which either or both damages and other relief may be sought
against such party and a final judgment or dismissal or decree is entered in
such litigation in favor of such party defendant.

d. Notices given hereunder shall be in writing and deemed made when delivered in
the manner, and to the address specified, in the Lease.

e. This Agreement (together with the Lease) contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Agreement, and no prior agreement, understanding or representation pertaining to
any such matter shall be effective for any purpose. No provision of this
Agreement may be amended or added to except by an agreement in writing signed by
the parties hereto or their respective successors in interest. If any term or
provision of this Agreement shall be held invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

f. This Agreement may be executed in counterparts, each of which shall be an
original, but all counterparts shall constitute one (1) instrument.

[SIGNATURE PAGE TO FOLLOW]

 

I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first hereinabove set forth.

 

 

OWNER:

   

LICENSEE:

PKY FUND II PHOENIX II, LLC,

a Delaware limited liability company

   

LIFELOCK, INC.,

a Delaware corporation

By:

       

By:

   

Name:

       

Name:

   

Its:

       

Its:

   

By:

         

Name:

         

Its:

         

 

I-6



--------------------------------------------------------------------------------

EXHIBIT A

GENERATOR PAD

 

LOGO [g541292g62s02.jpg]

 

I-7



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF BACK-UP GENERATOR

Back-Up Generator to be purchased by Lessee at Lessee sole cost and
expense. Overall size, dimensions, and general characteristics of the Back-Up
Generator to be mutually agreed upon by Lessor and Lessee prior to Lessee’s
final selection and purchase of the Back-Up Generator. Lessor shall not
unreasonable withhold its approval of the Back-Up Generator.

 

I-8



--------------------------------------------------------------------------------

EXHIBIT “J”

DAVIS SUITE

 

LOGO [g541292g12h18.jpg]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT “K”

CONSTRUCTION RULES AND REGULATIONS

Parkway endeavors to provide its Customers (i.e., tenants) at Hayden Ferry
Lakeside I with a professional and peaceful work environment. It will take an
effort by each contractor engaging in business at the Building to promote this
environment, and we expect this attitude from each individual employed by each
such company. Each project manager should explain these issues to his crew and
require adherence by all. Thank you for your understanding and cooperation in
providing a professional attitude while participating in matters concerning the
Building. If you have any questions, please feel free to contact Parkway at
602.997.5405.

 

 

(a)

Prior to the commencement of any construction work in the Building, each general
contractor and/or independent contractor is required to submit a certificate of
insurance, in limits acceptable to PKY Fund II Phoenix I, LLC.

 

 

(b)

Parkway also reserves the right to inspect each general contractor’s
requirements for certificates of insurance for their subcontractors.

 

 

(c)

Any work to the Building’s life-safety, electrical, or mechanical systems must
be arranged in advance through the Engineer of the Building.

 

 

(d)

Any large deliveries, activities affecting Parkway’s Customers, or access to
electrical or telephone closets or the roof must be coordinated through the
Engineer with appropriate prior notice.

 

 

(e)

Parkway reserves the right to stop and reschedule any work creating noise (i.e.,
concrete drilling, concrete chipping, etc.) that disturbs nearby Customers. In
all cases, this work may have to be performed on weekends or before 8 am or
after 5:30 pm Monday through Friday. No core drilling is allowed without prior
approval from Parkway.

 

 

(f)

Carrying tools and equipment on the passenger elevator is strictly forbidden.

 

 

(g)

In areas where there will be a large amount of dust generated, it is the
contractor’s responsibility to bag the smoke detector in the area commencing
work and remove the bag at the end of the day. The main-floor return-air grills
shall be covered with filter media before any demolition, construction, or
cleaning of work area. Parkway must approve filter media and will provide to the
contractor the locations of the return-air grills.

 

 

(h)

All trash must be disposed of daily and not be present near windows.
Construction personnel are prohibited from taking breaks or eating lunch in the
public access areas of the Building.

 

 

(i)

The contractor is totally responsible for protecting existing finishes,
furniture, etc. from any work conducted in an occupied or unoccupied space or
nearby Customer space. Any damage done in these spaces will be the sole
responsibility of the contractor. Any damage done to common areas or the
elevator will be the sole responsibility of the contractor.

 

 

(j)

The Engineer must be contacted at least two hours prior to any welding so the
fire alarm systems can be turned off.

 

 

(k)

All clean up of trash and trash removal from the Building and surrounding areas
is the sole responsibility of the contractor. Placement of a dumpster in the
loading dock must be coordinated with the Engineer.

 

K-1



--------------------------------------------------------------------------------

 

(l)

The contractor shall be responsible for cleaning the interior of the windows and
sills prior to Substantial Completion of the job.

 

 

(m)

The Building’s standard hours of operation are from 7:00 am to 6:00 pm, Monday
through Friday, and 8:00 am to 12:00 pm on Saturday.

 

 

(n)

The Engineer’s standard hours of operation are from 7:00 am to 4:00 pm, Monday
through Friday.

 

 

(o)

It is the contractor’s responsibility to provide Masonite to protect the
elevator and common-area floors when bringing in materials or otherwise working
in the Building. It shall be removed by the contractor at the end of each
workday.

 

 

(p)

All common areas used by the contractor shall be cleaned and vacuumed by the
contractor at the end of each workday.

 

 

(q)

The contractor shall to provide a construction phone, if necessary.

 

 

(r)

Hayden Ferry Lakeside I is a nonsmoking building.

 

 

(s)

No hazardous chemicals or E.P.A. hazardous substances shall be used in the
Building.

 

 

(t)

After hours work during the week and weekend must be approved ahead of time by
the Building Manager or Engineer, so an appropriate memorandum can be timely
forwarded to the security guard on duty.

 

 

(u)

Plans must be preapproved by the Building Manager or Engineer prior to
commencement of work.

 

 

(v)

Contractors, subcontractors, vendors, and installers include but are not limited
to:

 

General Contractors

  

Telephone

  

Plumbing

  

HVAC

Cable

  

Electrical

  

Moving

  

Sprinkler

 

 

(w)

Thank you for helping us maintain a peaceful and professional work environment
at Hayden Ferry Lakeside II.

PARKWAY RESERVES THE RIGHT TO AMEND THESE CONSTRUCTION RULES AND REGULATIONS
WITHOUT NOTICE.

 

K-2